EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT

by and among

HERITAGE COMMONS III, LTD.,

a Texas limited partnership,

HERITAGE COMMONS IV, LTD.,

a Texas limited partnership,

and

MACQUARIE CNL INCOME, LP,

a Delaware limited partnership

Property Name: Heritage Commons III and IV

Location: Tarrant County, Texas

Effective Date: April 25, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1   -    CERTAIN DEFINITIONS      1    Article 2   -    SALE OF PROPERTY
     11    Article 3   -    EARNEST MONEY AND PURCHASE PRICE      11   

3.1

     Initial Earnest Money Deposit.      11         3.1.1      Payment of
Initial Deposit      11         3.1.2      Applicable Terms; Failure to Make
Initial Deposit      11   

3.2

     Additional Earnest Money Deposit.      11         3.2.1      Payment of
Additional Deposit      11         3.2.2      Applicable Terms; Failure to Make
Additional Deposit      12   

3.3

     HC III Purchase Price      12   

3.4

     HC IV Purchase Price      12   

3.5

     Independent Consideration      12    Article 4   -    TITLE MATTERS      13
  

4.1

     Title to Real Property      13   

4.2

     Title Defects.      13         4.2.1      Buyer’s Objections to Title;
Seller’s Obligations and Rights.      13         4.2.2      No New Exceptions   
  14   

4.3

     Title Insurance      14   

4.4

     Mineral Reservation      15   

4.5

     Reserved Easements      15   

4.6

     Property Management Agreement and Leasing Agreement      15   

4.7

     Daimler Expansion Option      16   

4.8

     Tenant Estoppel Certificates      16    Article 5   -    BUYER’S DUE
DILIGENCE/CONDITION OF THE PROPERTY      17   

5.1

     Buyer’s Due Diligence.      17         5.1.1      Access to Property
Documents      17         5.1.2      Access to the Property      17        
5.1.3      Limit on Government Contacts      18         5.1.4      Other Due
Diligence Obligations of Buyer      19         5.1.5      Waiver and Release   
  19         5.1.6      As-Is Sale      19   

5.2

     Termination of Agreement During Due Diligence Period      21   

5.3

     Items to be Agreed upon During the Due Diligence Period.      22        
5.3.1      Agreement on Development Issues      22         5.3.2     
Termination upon Failure to Agree on Development Issues      22    Article 6   -
   ADJUSTMENTS AND PRORATIONS      23   

6.1

     Revenues.      23         6.1.1      Revenues      23         6.1.2     
Post-Closing Collections      23   

6.2

     Security Deposits      23   

6.3

     Real Estate and Personal Property Taxes.      23         6.3.1     
Proration of Ad Valorem Taxes      23         6.3.2      Insufficient
Information      24         6.3.3      Special Assessments      24         6.3.4
     Notice Regarding Possible Liability for Additional Taxes      24   

 

i



--------------------------------------------------------------------------------

6.4

     Other Property Operating Expenses.   

24

6.5

     Closing Costs   

25

6.6

     Apportionment Credit   

26

6.7

     Delayed Adjustment; Delivery of Operating and Other Financial Statements   

26

Article 7   -    HC III CLOSING   

26

7.1

     HC III Closing Date   

27

7.2

     Title Transfer and Payment of HC III Purchase Price   

27

7.3

     Seller’s HC III Closing Deliveries   

27

7.4

     Buyer’s HC III Closing Deliveries   

28

Article 8   -    HC IV CLOSING   

29

8.1

     HC IV Closing Date   

29

8.2

     Title Transfer and Payment of HC IV Purchase Price   

29

8.3

     Seller’s HC IV Closing Deliveries   

30

8.4

     Buyer’s HC IV Closing Deliveries   

31

8.5

     Buyer’s Option to Extend HC IV Closing Date   

32

Article 9   -    CONDITIONS TO CLOSING   

32

9.1

     Conditions to Seller’s Obligations   

32

9.2

     Conditions to Buyer’s Obligations   

33

9.3

     Failure of Conditions Set Forth in Section 9.2(d)   

33

9.4

     Waiver of Failure of Conditions Precedent   

33

9.5

     Approvals not a Condition to Buyer’s Performance   

34

Article 10   -    REPRESENTATIONS AND WARRANTIES   

34

10.1

     Buyer’s Representations   

34

     10.1.1      Buyer’s Authorization   

34

     10.1.2      Buyer’s Financial Condition   

35

     10.1.3      Patriot Act Compliance   

35

10.2

     Seller’s Representations   

35

     10.2.1      Seller’s Authorization   

35

     10.2.2      Seller’s Financial Condition   

36

     10.2.3      Seller’s Knowledge Representations   

36

10.3

     General Provisions.   

38

     10.3.1      Seller’s Warranties Deemed Modified   

38

     10.3.2      Breach of Seller’s Warranties prior to the HC III Closing.   

38

     10.3.3      Breach of Seller’s Warranties prior to the HC IV Closing.   

39

     10.3.4      Survival; Limitation on Seller’s Liability   

40

Article 11   -    COVENANTS   

40

11.1

     Buyer’s Covenants   

40

     11.1.1      Confidentiality   

41

     11.1.2      Buyer’s Indemnity   

41

11.2

     Seller’s Covenants   

41

     11.2.1      Contracts and Leases   

41

     11.2.2      Maintenance of Property   

42

11.3

     Mutual Covenants.   

42

     11.3.1      Publicity   

42

     11.3.2      Brokers   

43

     11.3.3      Tax Protests; Tax Refunds and Credits   

43

 

ii



--------------------------------------------------------------------------------

     11.3.4      Survival      44    Article 12   -    DEFAULT AND REMEDIES     
44   

12.1

     Buyer Defaults and Seller Remedies.      44   

12.2

     Seller Defaults and Buyer Remedies.      44    Article 13   -   
CONDEMNATION/CASUALTY      46   

13.1

     Right to Terminate      46   

13.2

     Allocation of Proceeds and Awards      46   

13.3

     Insurance      47   

13.4

     Waiver      47    Article 14   -    ESCROW PROVISIONS      47    Article 15
  -    MISCELLANEOUS      48   

15.1

     Buyer’s Assignment      48   

15.2

     Designation Agreement      48   

15.3

     Survival/Merger      49   

15.4

     Integration; Waiver      49   

15.5

     Governing Law      49   

15.6

     Captions Not Binding; Exhibits      49   

15.7

     Binding Effect      49   

15.8

     Severability      49   

15.9

     Notices      50   

15.10

     Counterparts      51   

15.11

     No Recordation      51   

15.12

     Construction      52   

15.13

     Maximum Aggregate Liability      52   

15.14

     Time of Essence      52   

15.15

     JURISDICTION      52   

15.16

     WAIVER OF JURY TRIAL      53   

15.17

     Facsimile Signatures      53   

15.18

     Flood Plain      53   

15.19

     Multiple Sellers      53   

15.20

     Multiple Buyers      54   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

  

Legal Description of HC III Real Property

Exhibit A-2

  

Legal Description of HC IV Real Property

Exhibit B-1

  

List of HC III Contracts

Exhibit B-2

  

List of HC IV Contracts

Exhibit C-1

  

List of HC III Leases

Exhibit C-2

  

List of HC IV Leases

Exhibit D-1

  

List of HC III Personal Property

Exhibit D-2

  

List of HC IV Personal Property

Exhibit E

  

Form of Deed

Exhibit F

  

Form of Bill of Sale

Exhibit G

  

Form of Assignment of Intangible Property

Exhibit H

  

Form of Assignment of Leases

Exhibit I

  

Notices of Litigation, Contract Defaults Governmental Violations

Exhibit J

  

Form of Tenant Notification Letter

Exhibit K

  

Form of Tenant Estoppel

Exhibit L

  

Form of License

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed to be effective
as of the 25th day of April, 2011 (the “Effective Date”), by and between
HERITAGE COMMONS III, LTD., a Texas limited partnership (“HC III”) and HERITAGE
COMMONS IV, LTD., a Texas limited partnership (“HC IV”) (HC III and HC IV being
collectively referred to in this Agreement as the “Seller”), and MACQUARIE CNL
INCOME, LP, a Delaware limited partnership (“Buyer”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements set forth herein, Seller
and Buyer hereby agree as follows:

ARTICLE 1 - CERTAIN DEFINITIONS

As used herein, the following terms shall have the following meanings:

“Acceptable Estoppel Certificate” shall mean an estoppel certificate
substantially in the form of Exhibit K attached hereto and incorporated herein
by this reference that is consistent with such tenant’s Lease; provided however,
that if any tenant is required or permitted under the terms of its Lease to make
materially different statements in a certification from those set forth on
Exhibit K attached hereto, then Buyer shall accept any modifications made to
such estoppel certificate to the extent that such changes (i) are consistent
with the requirements set forth in such tenant’s Lease, and (ii) do not indicate
any tenant or landlord default under the applicable Lease, except to the extent
that Buyer knows or is deemed to know of such default.

“Additional Deposit” shall be in addition to the Initial Deposit, and shall mean
the sum of Five Hundred Thousand and No/100 Dollars ($500,000.00), to the extent
the same is deposited by Buyer in accordance with the terms of Section 3.2.

“Affiliate” shall mean as to the Person (as hereinafter defined) in question,
any Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with the Person in
question. As used in the immediately preceding sentence, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, partnership interests, by contract or otherwise. The term
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, trust, estate, unincorporated organization,
government agency or political subdivision thereof, or any other form of entity.

“business day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the State in which the Property is located. If any
period expires on a day which is not a business day or any event or condition is
required by the terms of this Agreement to occur or be fulfilled on a day which
is not a business day, such period shall expire or such event or condition shall
occur or be fulfilled, as the case may be, on the next succeeding business day.

 

1



--------------------------------------------------------------------------------

“Buyer’s Reports” shall mean the results of any examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations prepared by or for or otherwise obtained by any Buyer’s
Representatives in connection with Buyer’s Due Diligence, but shall specifically
exclude Buyer’s counsel’s work product and any attorney-client privileged
documents.

“Buyer’s Representatives” shall mean Buyer, any direct or indirect owner of any
beneficial interest in Buyer, and any officers, directors, employees, agents,
representatives and attorneys of Buyer or any such direct or indirect owner of
any beneficial interest in Buyer.

“Closings” shall mean, collectively, the HC III Closing and the HC IV Closing.

“Closing Dates” shall mean, collectively, the HC III Closing Date and the HC IV
Closing Date.

“Closing Documents” shall mean all documents and instruments executed and
delivered by Buyer or Seller pursuant to the terms of this Agreement or
otherwise in connection with the Transactions or this Agreement, including,
without limitation, the documents and instruments required pursuant to the terms
of Article 7.

“Closing Year” shall mean the year, respectively, in which the HC III Closing
Date or the HC IV Closing Date occurs, as applicable.

“Confidential Materials” shall mean any books, computer software, records or
files (whether in a printed or electronic format) that consist of or contain any
of the following: appraisals; budgets (other than the budget for the calendar
year in which the Closing occurs); strategic plans for the Real Property;
internal analyses; information regarding the marketing of the Property for sale;
submissions relating to obtaining internal authorization for the sale of the
Property by Seller or any direct or indirect owner of any beneficial interest in
Seller; attorney and accountant work product; attorney-client privileged
documents; internal correspondence of Seller, any direct or indirect owner of
any beneficial interest in Seller, or any of their respective Affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Seller’s property manager or any direct or
indirect owner of any beneficial interest in Seller which such party deems
proprietary or confidential.

“Contracts” shall mean, collectively, the HC III Contracts and the HC IV
Contracts.

“deemed to know” (or words of similar import) shall have the following meaning:

 

  (a)

Buyer shall be “deemed to know” of the existence of a fact or circumstance to
the extent that:

 

  (i)

any Buyer’s Representative has actual knowledge of such fact or circumstance, or

 

2



--------------------------------------------------------------------------------

  (ii)

such fact or circumstance is disclosed by this Agreement, the Closing Documents
executed by Seller, the Documents, any Buyer’s Reports or any filing made in the
Public Records of Tarrant County, Texas.

 

  (b)

Buyer shall be “deemed to know” that any Seller’s Warranty is untrue, inaccurate
or incorrect to the extent that:

 

  (i)

any Buyer’s Representative has actual knowledge of information which is
inconsistent with such Seller’s Warranty, or

 

  (ii)

this Agreement, the Closing Documents executed by Seller, the Documents, any
Buyer’s Reports or any filing made in the Public Records of Tarrant County,
Texas contains information which is inconsistent with such Seller’s Warranty.

“Deposit” shall mean, collectively, the Initial Deposit and the Additional
Deposit.

“Designated Representatives” shall mean Michael K. Berry in his capacity as
Executive Vice President of Hillwood Alliance GP, LLC, the general partner of
Hillwood Alliance Management, L.P., the general partner of both HC III and HC
IV.

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that any of the Seller Parties deliver or make available
to any Buyer’s Representatives prior to Closing or which are otherwise obtained
by any Buyer’s Representatives prior to Closing, including, but not limited to,
the Title Commitment, the Survey, the Title Documents, and the Property
Documents.

“Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations and/or investigations with respect to
the Property, the Documents, and other information and documents regarding the
Property, including, without limitation, examination and review of title
matters, applicable land use and zoning Laws and other Laws applicable to the
Property, the physical condition of the Property, and the economic status of the
Property.

“Due Diligence Period” shall mean the period commencing on the Effective Date
and expiring at 5:00 p.m. Central Time on the date that is thirty-five (35) days
after the Effective Date.

“Escrow Agent” shall mean Republic Title of Texas, Inc., 2626 Howell Street,
Tenth Floor, Dallas, Texas 75204-4064, (214) 855-8820, Attn: Anne Gross, in its
capacity as escrow agent.

“Escrow Deposit” is defined in Article 14.

“HC III Closing” shall mean the closing of the HC III Property portion of the
Transactions.

 

3



--------------------------------------------------------------------------------

“HC III Closing Date” shall mean the date that is thirty (30) days after the
expiration of the Due Diligence Period.

“HC III Contracts” shall mean all service, supply, maintenance, utility and
commission agreements, all equipment leases, and all other contracts,
subcontracts and agreements relating to the HC III Real Property and the HC III
Personal Property that are described in Exhibit B-1 attached hereto and
incorporated herein by this reference, together with any additional contracts,
subcontracts and agreements entered into in accordance with the terms of
Subsection 11.2.1 and as the same may be modified or terminated in accordance
with the terms of Subsection 11.2.1.

“HC III Intangible Property” shall mean, collectively, Seller’s interest in and
to all of the following, if and only to the extent the same may be assigned or
quitclaimed by Seller without any expense to Seller:

 

  (a)

the HC III Contracts; and

 

  (b)

to the extent that the same are in effect as of the Closing Date, any licenses,
permits and other written authorizations necessary for the use, operation or
ownership of the HC III Real Property; and

 

  (c)

any guaranties and warranties in effect with respect to any portion of the HC
III Real Property or the HC III Personal Property as of the Closing Date.

“HC III Leases” shall mean all leases affecting the HC III Real Property that
are described in Exhibit C-1 attached hereto and incorporated herein by this
reference, as such may have been amended prior to the Effective Date of this
Agreement, together with any additional leases entered into in accordance with
the terms of Subsection 11.2.1 and as the same may be modified or terminated in
accordance with the terms of Subsection 11.2.1.

“HC III Owner’s Title Policy” shall mean an owner’s policy of title insurance,
delivered in due course by the Title Company after the Closing, issued by the
Title Company on the standard form in use in the State of Texas, insuring good
and indefeasible fee simple title to the HC III Real Property in the Buyer in a
face amount equal to the HC III Purchase Price and containing no exceptions
except the Permitted Exceptions applicable to the HC III Real Property and the
standard printed exceptions therein, except:

 

  (a)

if requested by Buyer, the exception relating to discrepancies, conflicts or
shortages in area or boundary lines or any encroachment or overlapping of
improvements which a survey might show shall be deleted except for “shortages in
area” with the premium for such deletion to be paid for by Buyer;

 

  (b)

the blank in the taxes exception shall show the year of the Closing; and

 

  (c)

such other revisions as Buyer may reasonably request; provided that (i) such
revisions are permissible in the State of Texas, (ii) the Title Company is
willing to make such revisions, (iii) such revisions shall not cause a delay in
Closing or any

 

4



--------------------------------------------------------------------------------

 

additional liability or obligations for Seller, and (iv) such revisions shall be
at Buyer’s sole expense.

“HC III Personal Property” shall mean, collectively, (a) all tangible personal
property owned by Seller that is located on the HC III Real Property and used in
the ownership, operation and maintenance of the HC III Real Property, all as
more specifically set forth in Exhibit D-1 attached hereto and incorporated
herein by this reference, and (b) all books, records and files of Seller
relating uniquely to the HC III Real Property, but specifically excluding from
the items described in both clauses (a) and (b), any Confidential Materials and
any computer software that is licensed to Seller.

“HC III Purchase Price” shall mean Eighteen Million Seven Hundred Fifty Thousand
and No/100 Dollars ($18,750,000.00).

“HC III Real Property” shall mean that certain parcel of real estate located in
Tarrant County, Texas and legally described in Exhibit A-1 attached hereto and
incorporated herein by this reference, together with all buildings, improvements
and fixtures located thereon and owned by Seller as of the Closing Date and all
right, title and interest, if any, that Seller may have in and to all rights,
privileges and appurtenances pertaining thereto including all easements
specifically benefitting such land which are adjacent thereto; provided,
however, that in the event of any condemnation or casualty that occurs after the
Effective Date hereof, the term “HC III Real Property” shall not include any of
the foregoing that is destroyed or taken as a result of any such condemnation
proceeding.

“HC III Survey” shall mean a current TLTA as-built survey of the HC III Property
prepared by a duly-licensed Texas land surveyor reasonably acceptable to Seller
and Buyer, and certified to the Title Company, Seller and Buyer using a form of
certificate reasonably acceptable to Seller and Buyer.

“HC III Title Commitment” shall mean a commitment for the issuance of an owner’s
policy of title insurance to Buyer from the Title Company, including true,
correct and, to the extent reasonably available from the public records, legible
copies of all instruments referred to in such commitment as conditions or
exceptions to title to the HC III Real Property.

“HC III Title Documents” shall mean all documents referred to on Schedule B of
the HC III Title Commitment as exceptions to coverage.

“HC IV Closing” shall mean the closing of the HC IV Property portion of the
Transactions.

“HC IV Closing Date” shall mean the date that is one hundred twenty (120) days
after the expiration of the Due Diligence Period, subject to extension as
expressly provided in this Agreement.

“HC IV Contracts” shall mean all service, supply, maintenance, utility and
commission agreements, all equipment leases, and all other contracts,
subcontracts and agreements relating to the HC IV Real Property and the HC IV
Personal Property that are described

 

5



--------------------------------------------------------------------------------

in Exhibit B-1 attached hereto and incorporated herein by this reference,
together with any additional contracts, subcontracts and agreements entered into
in accordance with the terms of Subsection 11.2.1 and as the same may be
modified or terminated in accordance with the terms of Subsection 11.2.1.

“HC IV Intangible Property” shall mean, collectively, Seller’s interest in and
to all of the following, if and only to the extent the same may be assigned or
quitclaimed by Seller without any expense to Seller:

 

  (a)

the HC IV Contracts; and

 

  (b)

to the extent that the same are in effect as of the Closing Date, any licenses,
permits and other written authorizations necessary for the use, operation or
ownership of the HC IV Real Property; and

 

  (c)

any guaranties and warranties in effect with respect to any portion of the HC IV
Real Property or the HC IV Personal Property as of the Closing Date.

“HC IV Leases” shall mean all leases affecting the HC IV Real Property that are
described in Exhibit C-2 attached hereto and incorporated herein by this
reference, as such may have been amended prior to the Effective Date of this
Agreement, together with any additional leases entered into in accordance with
the terms of Subsection 11.2.1 and as the same may be modified or terminated in
accordance with the terms of Subsection 11.2.1.

“HC IV Owner’s Title Policy” shall mean an owner’s policy of title insurance,
delivered in due course by the Title Company after the Closing, issued by the
Title Company on the standard form in use in the State of Texas, insuring good
and indefeasible fee simple title to the HC IV Real Property in the Buyer in a
face amount equal to the HC IV Purchase Price and containing no exceptions
except the Permitted Exceptions applicable to the HC IV Real Property and the
standard printed exceptions therein, except:

 

  (a)

if requested by Buyer, the exception relating to discrepancies, conflicts or
shortages in area or boundary lines or any encroachment or overlapping of
improvements which a survey might show shall be deleted except for “shortages in
area” with the premium for such deletion to be paid for by Buyer;

 

  (b)

the blank in the taxes exception shall show the year of the Closing; and

 

  (c)

such other revisions as Buyer may reasonably request; provided that (i) such
revisions are permissible in the State of Texas, (ii) the Title Company is
willing to make such revisions, (iii) such revisions shall not cause a delay in
Closing or any additional liability or obligations for Seller, and (iv) such
revisions shall be at Buyer’s sole expense.

“HC IV Personal Property” shall mean, collectively, (a) all tangible personal
property owned by Seller that is located on the HC IV Real Property and used in
the ownership, operation and maintenance of the HC IV Real Property, all as more
specifically set forth

 

6



--------------------------------------------------------------------------------

in Exhibit D-2 attached hereto and incorporated herein by this reference, and
(b) all books, records and files of Seller relating uniquely to the HC IV Real
Property, but specifically excluding from the items described in both
clauses (a) and (b), any Confidential Materials and any computer software that
is licensed to Seller.

“HC IV Purchase Price” shall mean Thirty-One Million and No/100 Dollars
($31,000,000.00).

“HC IV Real Property” shall mean that certain parcel of real estate located in
Tarrant County, Texas and legally described in Exhibit A-1 attached hereto and
incorporated herein by this reference, together with all buildings, improvements
and fixtures located thereon and owned by Seller as of the Closing Date and all
right, title and interest, if any, that Seller may have in and to all rights,
privileges and appurtenances pertaining thereto including all easements
specifically benefitting such land which are adjacent thereto; provided,
however, that in the event of any condemnation or casualty that occurs after the
Effective Date hereof, the term “HC IV Real Property” shall not include any of
the foregoing that is destroyed or taken as a result of any such condemnation
proceeding.

“HC IV Survey” shall mean a current TLTA as-built survey of the HC IV Property
prepared by a duly-licensed Texas land surveyor reasonably acceptable to Seller
and Buyer, and certified to the Title Company, Seller and Buyer using a form of
certificate reasonably acceptable to Seller and Buyer.

“HC IV Title Commitment” shall mean a commitment for the issuance of an owner
policy of title insurance to Buyer from the Title Company, including true,
correct and, to the extent reasonably available from the public records, legible
copies of all instruments referred to in such commitment as conditions or
exceptions to title to the HC IV Real Property.

“HC IV Title Documents” shall mean all documents referred to on Schedule B of
the HC IV Title Commitment as exceptions to coverage.

“Initial Deposit” shall mean the sum of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00), to the extent the same is deposited by Buyer in
accordance with the terms of Section 3.1.

“Intangible Property” shall mean, collectively, the HC III Intangible Property
and the HC IV Intangible Property.

“Laws” shall mean all municipal, county, State or Federal statutes, codes,
ordinances, laws, rules or regulations.

“Leases” shall mean, collectively, the HC III Leases and the HC IV Leases.

“Liabilities” shall mean, collectively, any and all problems, conditions,
losses, costs, damages, claims, liabilities, expenses, demands or obligations of
any kind or nature whatsoever.

 

7



--------------------------------------------------------------------------------

“Major Casualty/Condemnation” shall mean:

 

  (a)

any condemnation or eminent domain proceedings that occurs after the Effective
Date, if and only if the portion of the Property that is the subject of such
proceedings has a value in excess of Five Hundred Thousand and No/100 Dollars
($500,000.00), as reasonably determined by Seller, or constitutes a material
portion of the Property, as reasonably determined by Buyer; and

 

  (b)

any casualty that occurs after the Effective Date hereof, if and only if either
(i) the casualty is an uninsured casualty and Seller, in its sole and absolute
discretion, does not elect to cause the damage to be repaired or restored or
give Buyer a credit at Closing for such repair or restoration, or (ii) the
portion of the Property that is damaged or destroyed has a cost of repair that
is in excess of Five Hundred Thousand and No/100 Dollars ($500,000.00), as
reasonably determined by Seller, or constitutes a material portion of the
Property, as reasonably determined by Buyer.

“Owner’s Title Policies” shall mean, collectively, the HC III Owner’s Title
Policy and the HC IV Owner’s Title Policy.

“Permitted Exceptions” shall mean and include all of the following:
(a) applicable zoning and building ordinances and land use regulations, (b) any
deed, easement, restriction, covenant or other matter affecting title to the
Property caused or created by Seller in accordance with the terms of
Subsection 4.2.2, (c) such state of facts as would be disclosed by a physical
inspection of the Property, (d) the lien of taxes and assessments not yet due
and payable, (e) any exceptions caused by any Buyer’s Representative, (f) such
other exceptions as are set forth in the applicable Owner’s Title Policy,
(g) any matters about which Buyer knows or is deemed to know prior to the
expiration of the Due Diligence Period, (h) any matters deemed to constitute
additional Permitted Exceptions under Subsection 4.2.1, and (i) any matters
designated as Permitted Exceptions pursuant to this Agreement. Notwithstanding
any provision to the contrary contained in this Agreement or any of the Closing
Documents, any or all of the Permitted Exceptions may be omitted in the Deeds
(as described in Subsections 7.3(a) and 8.3(a)) without giving rise to any
liability of Seller, irrespective of any covenant or warranty of Seller that may
be contained in the Deeds (which provisions shall survive the Closing and not be
merged therein).

“Personal Property” shall mean, collectively, the HC III Personal Property and
the HC IV Personal Property.

“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, and (c) the Intangible Property, but subject to the mineral
reservation in Section 4.4.

“Property Documents” shall mean, collectively, copies of the following: all
tests, surveys, examinations, plans, permits, licenses, environmental studies or
reports and other studies or investigations, to the extent such materials relate
uniquely to the Property (to the extent such materials relate to property other
than the Property, any such unrelated information set forth therein may be
redacted by Seller) and to the extent such materials

 

8



--------------------------------------------------------------------------------

currently exist within Seller’s possession or control, specifically including,
without limitation, the following: (a) all leases (including associated lease
guaranties) and service agreements affecting the Property; (b) engineering
reports and environmental studies; (c) any existing surveys; (d) architectural,
construction and engineering plans, drawings and renderings for improvements
existing on the Property; (e) all certificates of occupancy and any construction
warranties covering improvements on the Property; (f) any entitlement approvals;
(g) income and expense statements covering the Property for the most recent
one-year period prior to the Effective Date of this Agreement; and (h) such
other documents and information applicable to the Property as reasonably
requested by Buyer. Notwithstanding the foregoing, the Property Documents shall
not include, and Seller will have no obligation to deliver or make available to
Buyer, the following items: (i) appraisals, (ii) construction cost information,
(iii) Seller’s financial information related to any loans on the Property, and
(iv) any Confidential Materials.

“Purchase Price” shall mean, collectively, the HC III Purchase Price and the HC
IV Purchase Price, as prorated and adjusted as set forth in Article 6,
Section 7.2 and Section 8.2 or as otherwise provided under this Agreement.

“Real Property” shall mean, collectively, the HC III Real Property and the HC IV
Real Property.

“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove or affirmatively insure over the same as an
exception to the Owner’s Title Policy for the benefit of Buyer, without any
additional cost to Buyer, whether such removal or insurance is made available in
consideration of payment, bonding, indemnity of Seller or otherwise.

“Required Exceptions” shall mean, collectively, the following:

 

  (a)

any Title Objections to the extent (and only to the extent) that the same
(i) have not been caused by any Buyer’s Representatives, and (ii) constitute any
of the following:

 

  (A)

liens evidencing monetary encumbrances (other than liens for non-delinquent
general real estate taxes) (“Monetary Liens”) that are created as a result of
the intentional acts or omissions of Seller or its agents and Affiliates or

 

  (B)

liens or encumbrances other than Monetary Liens created by Seller or its agents
and Affiliates after the date of this Agreement in violation of
Subsection 4.2.2.

 

  (b)

any exception to title that Seller has specifically agreed in writing to Remove
pursuant to the terms of Section 4.2.1(b).

“Seller-Allocated Amounts” shall mean, collectively:

 

9



--------------------------------------------------------------------------------

  (a)

with respect to any condemnation or eminent domain proceedings with respect to
any portion of the Property that occurs after the Effective Date hereof, (i) the
costs, expenses and fees, including reasonable attorneys’ fees, expenses and
disbursements, incurred by Seller in connection with obtaining payment of any
award or proceeds in connection with any such condemnation or eminent domain
proceedings, and (ii) any portion of any such award or proceeds that is
allocable to loss of use of the Property prior to Closing; and

 

  (b)

with respect to any casualty to any portion of the Property that occurs after
the Effective Date hereof, (i) the costs, expenses and fees, including
reasonable attorneys’ fees, expenses and disbursements, incurred by Seller in
connection with the negotiation and/or settlement of any casualty claim with an
insurer with respect to the Property, (ii) the proceeds of any rental loss,
business interruption or similar insurance that are allocable to the period
prior to the Closing Date, and (iii) the reasonable and actual costs incurred by
Seller in stabilizing the Property following a casualty.

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller’s Broker; (d) Seller’s property manager; (e) any direct or
indirect owner of any beneficial interest in Seller; (f) any officer, director,
employee, or agent of Seller, its counsel, Seller’s Broker, Seller’s property
manager or any direct or indirect owner of any beneficial interest in Seller;
and (g) any other entity or individual Affiliated or related in any way to any
of the foregoing.

“Seller’s Broker” shall mean CB Richard Ellis, Inc.

“Seller’s knowledge” or words of similar import shall refer only to the actual
knowledge of the Designated Representatives and shall not be construed to refer
to the knowledge of any other Seller Party, or to impose or have imposed upon
the Designated Representatives any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the files, documents and materials made available to or disclosed to
Buyer or the contents of files maintained by the Designated Representatives.
There shall be no personal liability on the part of the Designated
Representatives arising out of any of the Seller’s Warranties.

“Seller’s Warranties” shall mean Seller’s representations and warranties
expressly set forth in Section 10.2 and the Closing Documents executed by
Seller, as such representations and warranties may be deemed modified or waived
by Buyer pursuant to the terms of this Agreement.

“Surveys” shall mean, collectively, the HC III Survey and the HC IV Survey.

“Title Commitments” shall mean, collectively, the HC III Title Commitment and
the HC IV Title Commitment.

“Title Company” shall mean Republic Title of Texas, Inc. as agent for First
American Title Insurance Company.

 

10



--------------------------------------------------------------------------------

“Title Documents” shall mean, collectively, the HC III Title Documents and the
HC IV Title Documents.

“Title Objections” shall mean any exceptions to title to which Buyer is entitled
and timely objects in accordance with the terms of Subsection 4.2.1(a).

“Transactions” shall mean the transactions contemplated by this Agreement.

ARTICLE 2 - SALE OF PROPERTY

Seller agrees to sell, transfer and assign and Buyer agrees to purchase, accept
and assume, subject to the terms and conditions set forth in this Agreement and
the Closing Documents, all of Seller’s right, title and interest in and to the
Property.

ARTICLE 3 - EARNEST MONEY AND PURCHASE PRICE

 

3.1

Initial Earnest Money Deposit.

 

  3.1.1

Payment of Initial Deposit. Within five (5) business days after the Effective
Date, and as a condition precedent to the effectiveness of this Agreement, Buyer
shall deliver to Escrow Agent the Initial Deposit. The Initial Deposit shall be
refundable to Buyer at all times during the Due Diligence Period and, except as
otherwise provided in Section 12.2, shall become non-refundable to Buyer upon
the expiration of the Due Diligence Period.

 

  3.1.2

Applicable Terms; Failure to Make Initial Deposit. The Initial Deposit shall be
paid to Escrow Agent in immediately available funds. The Initial Deposit shall
be applied against the HC IV Purchase Price on the HC IV Closing Date and shall
otherwise be held and delivered by Escrow Agent in accordance with the
provisions of Article 14. Notwithstanding any provision in this Agreement to the
contrary, if Buyer fails to timely make the Initial Deposit as provided herein,
Seller shall have the right to terminate this Agreement by delivering written
notice to Buyer at any time prior to the Escrow Agent’s receipt of the Initial
Deposit, in which event the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement.

 

3.2

Additional Earnest Money Deposit.

 

  3.2.1

Payment of Additional Deposit. Except in the event that this Agreement has been
terminated by Buyer, on or before the date that is one (1) business day after
the expiration of the Due Diligence Period Buyer shall deliver to Escrow Agent
the Additional Deposit. Except as otherwise

 

11



--------------------------------------------------------------------------------

 

provided in Section 12.2, the Additional Deposit shall become non-refundable to
Buyer upon deposit with the Title Company.

 

  3.2.2

Applicable Terms; Failure to Make Additional Deposit. The Additional Deposit
shall be paid to Escrow Agent in immediately available funds. The Additional
Deposit shall be applied against the HC IV Purchase Price on the HC IV Closing
Date and shall otherwise be held and delivered by Escrow Agent in accordance
with the provisions of Article 14. Notwithstanding any provision in this
Agreement to the contrary, if Buyer fails to timely deliver the Additional
Deposit as provided herein, this Agreement will automatically terminate as of
5:00 P.M. Central Time on the date that is one (1) business day following the
expiration of the Due Diligence Period, in which event the Initial Deposit shall
be delivered to Seller and the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement.

 

3.3

HC III Purchase Price. In consideration of the sale of the HC III Property to
Buyer, Buyer shall pay to Seller an amount equal to the HC III Purchase Price,
as prorated and adjusted as set forth in Article 6, Section 7.2, or as otherwise
provided under this Agreement. The HC III Purchase Price shall be paid as
follows: on or prior to the HC III Closing Date, Buyer shall pay to Seller the
HC III Purchase Price in immediately available funds by wire transfer as more
particularly set forth in Section 7.2, as prorated and adjusted as set forth in
Article 6, Section 7.2, or as otherwise provided under this Agreement.

 

3.4

HC IV Purchase Price. In consideration of the sale of the HC IV Property to
Buyer, Buyer shall pay to Seller an amount equal to the HC IV Purchase Price, as
prorated and adjusted as set forth in Article 6, Section 8.2, or as otherwise
provided under this Agreement. The HC IV Purchase Price shall be paid as
follows: on or prior to the HC IV Closing Date, Buyer shall pay to Seller the HC
IV Purchase Price in immediately available funds by wire transfer as more
particularly set forth in Section 8.2, as prorated and adjusted as set forth in
Article 6, Section 8.2, or as otherwise provided under this Agreement.

 

3.5

Independent Consideration. Notwithstanding anything to the contrary, as
consideration for Seller’s execution and delivery of this Agreement, Seller
shall retain $100.00 of the Initial Deposit (“Independent Consideration”) even
if the Initial Deposit is delivered to Buyer upon a termination of this
Agreement. The Independent Consideration is in addition to and independent of
any other consideration or payment set forth in this Agreement, is
nonrefundable, does apply to the Purchase Price, and is fully earned and shall
be delivered to Seller upon any termination of this Agreement notwithstanding
any other provision of this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE 4 - TITLE MATTERS

 

4.1

Title to Real Property. Within seven (7) days after the Effective Date, Seller
shall, at Seller’s expense, cause the Title Company to deliver both the HC III
Title Commitment and the HC IV Title Commitment to Buyer. Within twenty
(20) days after the Effective Date, Buyer shall, at Buyer’s expense, obtain and
deliver both the HC III Survey and the HC IV Survey to Seller. The legal
description of the HC III Real Property set forth on the HC III Survey, if
different from the attached Exhibit A-1, shall automatically be substituted as a
new Exhibit A-1 to this Agreement following approval of same by Seller. The
legal description of the HC IV Real Property set forth on the HC IV Survey, if
different from the attached Exhibit A-2, shall automatically be substituted as a
new Exhibit A-2 to this Agreement following approval of same by Seller.

 

4.2

Title Defects.

 

  4.2.1

Buyer’s Objections to Title; Seller’s Obligations and Rights.

 

  (a)

On or before the date that is five (5) days prior to the expiration of the Due
Diligence Period, Buyer shall have the right to object in writing to any title
matters that appear on the Title Commitments and/or the Surveys. In addition,
after the expiration of the Due Diligence Period, Buyer shall have the right to
object in writing to any title matters which are not Permitted Exceptions and
which adversely affect Buyer’s title to the Real Property that may first appear
on any supplemental title reports or updates to the Title Commitment or Survey
issued after the expiration of the Due Diligence Period, so long as such
objection is made by Buyer within five (5) business days after Buyer becomes
aware of the same (but, in any event, prior to the Closing Date). Unless Buyer
is entitled to and timely objects to such title matters, all such title matters
shall be deemed to constitute additional Permitted Exceptions.

 

  (b)

To the extent that any Title Objections do not constitute Required Exceptions,
Seller may elect (but shall not be obligated) to Remove or cause to be Removed
any such Title Objections and Seller shall notify Buyer in writing within three
(3) business days after receipt of Buyer’s notice of Title Objections if Seller
elects to Remove the same. Failure of Seller to respond in writing within such
period shall be deemed an election by Seller not to Remove such Title
Objections. Any Title Objection that Seller elects in writing to Remove shall be
deemed a Required Exception. If Seller elects (or is deemed to have elected) not
to Remove one or more Title Objections, then, on or before the expiration of the
Due Diligence Period, Buyer may, as its sole and exclusive remedy, elect in
writing to either (i) terminate this Agreement, in which event the Initial
Deposit shall be paid to Buyer and, thereafter, the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement, or (ii) waive such Title Objections
and

 

13



--------------------------------------------------------------------------------

 

proceed to Closing. Failure of Buyer to terminate this Agreement in writing
prior to the expiration of the Due Diligence Period shall be deemed an election
by Buyer to waive all remaining uncured Title Objections which are shown on the
Surveys or the Title Commitments as such may have been updated as of the
expiration of the Due Diligence Period. Any such Title Objection so waived (or
deemed waived) by Buyer shall be deemed to constitute a Permitted Exception and
the Closing shall occur as herein provided without any reduction of or credit
against the Purchase Price.

 

  (c)

If this Agreement is not terminated by Buyer in accordance with the provisions
hereof, Seller shall, prior to or at Closing, Remove or cause to be Removed any
Required Exceptions. Seller may use any portion of the Purchase Price to satisfy
any Required Exceptions that exist as of the Closing Date, provided Seller shall
cause the Title Company to Remove the same. If Seller is unable to Remove any
Required Exceptions prior to the Closing, Buyer may, as its sole and exclusive
remedy, elect at Closing to either (a) terminate this Agreement, in which event
the Deposit shall be paid to Buyer and, thereafter, the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement, or (b) accept such exceptions to
title and the Closing shall occur as herein provided without any reduction of or
credit against the Purchase Price.

 

  4.2.2

No New Exceptions. From and after the Effective Date hereof, except as otherwise
expressly allowed in this Agreement, Seller shall not execute any deed,
easement, restriction, covenant or other matter affecting title to the Real
Property unless Buyer has received a copy thereof and has approved the same in
writing. If Buyer fails to object in writing to any such proposed instrument
within five (5) business days after receipt of the aforementioned notice, Buyer
shall be deemed to have approved the proposed instrument. Buyer’s consent shall
not be unreasonably withheld, conditioned or delayed with respect to any such
instrument that is proposed prior to the expiration of the Due Diligence Period.
Buyer, in its sole and absolute discretion, shall be entitled to grant or
withhold its consent with respect to any such instrument that is proposed
between the expiration of the Due Diligence Period and the Closing.

 

4.3

Title Insurance. At the HC III Closing, the Title Company shall issue the HC III
Owner’s Title Policy to Buyer, insuring that fee simple title to the HC III Real
Property is vested in Buyer subject only to the Permitted Exceptions which are
applicable to the HC III Real Property. At the HC IV Closing, the Title Company
shall issue the HC IV Owner’s Title Policy to Buyer, insuring that fee simple
title to the HC IV Real Property is vested in Buyer subject only to the
Permitted Exceptions which are applicable to the HC IV Real Property. Buyer

 

14



--------------------------------------------------------------------------------

 

shall be entitled to request that the Title Company provide such endorsements
(or amendments) to the HC III Owner’s Title Policy and/or the HC IV Owner’s
Title Policy as Buyer may reasonably require, provided that (a) such
endorsements (or amendments) shall be at no cost to, and shall impose no
additional liability on, Seller, (b) Buyer’s obligations under this Agreement
shall not be conditioned upon Buyer’s ability to obtain such endorsements and,
if Buyer is unable to obtain such endorsements, Buyer shall nevertheless be
obligated to proceed to close the Transactions without reduction of or set off
against the Purchase Price, and (c) the Closings shall not be delayed as a
result of Buyer’s request.

 

4.4

Mineral Reservation. There shall be reserved from the conveyances hereunder for
Seller and Seller’s successors and assigns, all of Seller’s interest in the
water (including, without limitation, underground water from any and all depths
and geological formations, surface water, diffuse surface flow and runoff, and
harvested rain water), oil, gas, and other minerals that are in, on and under
the Real Property and that may be produced from it; provided, however, that
Seller shall not have the right of ingress and egress over the surface of the
Real Property for the purpose of mining, drilling, exploring, or developing the
water, oil, gas or other minerals. Notwithstanding anything to the contrary,
nothing contained herein shall be construed as preventing Seller from developing
or producing the water, oil, gas and other minerals in and under the Real
Property by pooling or by directional or horizontal drilling under the Real
Property from well sites located on tracts other than the Real Property;
provided that such drilling does not adversely affect the support of the surface
of the Property. Such water and mineral reservation shall be reserved in the
Deeds and shall be a Permitted Exception.

 

4.5

Reserved Easements. Seller may, if necessary, reserve and/or grant to third
parties, certain easements across portions of the Real Property for the purpose
of serving land located in the vicinity of the Property (collectively, the
“Reserved Easements”). The exact location and form of the Reserved Easements, if
any, shall be subject to mutual agreement by Seller and Buyer during the Due
Diligence Period pursuant to Section 5.4 below. Such Reserved Easements shall be
Permitted Exceptions.

 

4.6

Property Management Agreement and Leasing Agreement. Following each of the
Closings, Seller’s Affiliate, Hillwood Alliance Services, LLC (“HAS”), will
jointly manage and lease the Real Property with Buyer or an Affiliate of Buyer
pursuant to a “Property Management Agreement” and a “Leasing Agreement”, the
forms of which shall be subject to mutual agreement by Seller and Buyer during
the Due Diligence Period pursuant to Section 5.4 below. Such agreements shall be
Permitted Exceptions. The forms of the Property Management Agreement and the
Leasing Agreement shall include terms, fee schedules, defined roles and
responsibilities for the management of the Real Property following the Closings
and sharing of fees, each of which shall be consistent with the terms,
conditions and fee structures typically utilized in property management and
leasing agreements for comparable buildings in the Dallas/Fort

 

15



--------------------------------------------------------------------------------

 

Worth market. The Property Management Agreement will have a term of three
(3) years and will include a provision requiring HAS and/or Seller to keep Buyer
informed concerning all material discussions with tenants in the Real Property
regarding additional space within AllianceTexas and restricting HAS and/or
Seller from attempting to relocate DCFS USA LLC, a Delaware limited liability
company (“Daimler”) or Dyncorp International, LLC (“Dyncorp”) from the Real
Property into a property owned by HAS, Seller and/or their respective Affiliates
during the 10-year period following the HC III Closing, with such restriction
surviving the termination of the Property Management Agreement following the HC
III Closing; provided, however, that such restriction shall not apply to Daimler
if the Closing of HC IV does not occur. Additionally, the Property Management
Agreement will include a provision that, in the event of a default by HAS
(beyond any applicable notice and cure period) under the Property Management
Agreement, Buyer shall be permitted to terminate the Property Management
Agreement and such termination shall also serve to terminate Seller’s Right of
First Refusal set forth in the HC III Deed and the HC IV Deed.

 

4.7

Daimler Expansion Option. Prior to the expiration of the Due Diligence Period,
Seller shall use commercially reasonable efforts to amend that certain Standard
Building Lease Agreement dated January 8, 2008 by and between HC IV and Daimler
(the “Daimler Lease”) to terminate Daimler’s expansion option set forth in
Section 19.30 thereof (the “Daimler Lease Amendment”). In the event that Seller
fails to obtain the signed Daimler Lease Amendment prior to the expiration of
the Due Diligence Period, then, notwithstanding anything to the contrary, this
Agreement will automatically terminate at 5:00 p.m., Central time on the last
day of the Due Diligence Period. If this Agreement terminates pursuant to this
section, then the Title Company shall promptly return the Initial Deposit to
Buyer, and neither Seller nor Buyer shall have any liability hereunder except
for those obligations which expressly survive the termination of this Agreement.

 

4.8

Tenant Estoppel Certificates. On or before the date that is five (5) days prior
to the expiration of the Due Diligence Period, Seller shall use commercially
reasonable efforts to deliver to Buyer Acceptable Estoppel Certificates executed
by the tenants under the HC III Leases and the HC IV Leases dated no more than
thirty (30) days prior to the expiration of the Due Diligence Period.
Notwithstanding any provisions in this Agreement to the contrary, if Buyer fails
to object in writing to an Acceptable Estoppel Certificate executed by any
tenant within five (5) business days after the date the same has been delivered
to Buyer, Buyer shall be deemed to have approved the same. The provisions of
this Section 4.8 shall survive the applicable Closings. Notwithstanding anything
to the contrary, any failure by Seller to deliver to Buyer the Acceptable
Estoppel Certificates shall not be a default under this Agreement. In the event
that Seller fails to delivery the Acceptable Estoppel Certificates to Buyer on
or before the date that is five (5) days prior to the expiration of the Due
Diligence Period, Buyer shall have the right to elect, as its sole and exclusive
remedy, to (a) terminate this Agreement by written notice to Seller prior to the
expiration of the Due Diligence Period, promptly after which the Initial Deposit
shall be returned to Buyer and,

 

16



--------------------------------------------------------------------------------

 

thereafter, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement, or (b) waive such requirement. If Buyer does not terminate this
Agreement prior to the expiration of the Due Diligence Period, Buyer will be
deemed to have waived its right to terminate this Agreement pursuant to this
Section 4.8.

ARTICLE 5 - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

 

5.1

Buyer’s Due Diligence.

 

  5.1.1

Access to Property Documents. Within three (3) business days after the Effective
Date, Seller shall cause to be made available to Buyer (at no cost to Buyer)
copies of the Property Documents. Seller acknowledges and agrees that Buyer
shall be entitled to conduct an audit of the Property based upon the Property
Documents and that Seller shall cooperate with Buyer’s reasonable requests in
connection therewith. Such information is made available without representation
by Seller or recourse to Seller, and Buyer relies on such information at its own
risk. Without limiting the generality of the foregoing, Buyer acknowledges that
Seller has made no representations (express or implied) regarding the accuracy
of such information, the qualifications of the parties preparing such
information or the conclusions set forth therein.

 

  5.1.2

Access to the Property. Commencing on the Effective Date hereof and continuing
until the expiration of the Due Diligence Period, Seller shall allow Buyer and
Buyer’s Representatives access to the Property at reasonable times in order to
conduct such environmental, soil, engineering or any other studies thereon as
Buyer, in its reasonable discretion, shall deem advisable; provided, however:
(a) such access shall not interfere with the operation of the Property or
Seller’s adjacent properties and shall be subject to the terms of the Leases;
(b) Buyer shall provide at least twenty-four (24) hours notice prior to each
visit to the Property by any Buyer’s Representatives, and representatives of
Seller shall have the right to accompany Buyer’s Representatives during each
such visit; (c) any invasive testing shall require Seller’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; and (d) after the expiration of the Due Diligence Period Buyer’s
Representatives shall not be permitted to perform any further testing or other
physical evaluation of the Property without the prior written consent of Seller,
which shall not be unreasonably conditioned, withheld or denied. Buyer shall
deliver promptly to Seller copies of all Buyer’s Reports. Buyer shall
immediately return the Property to the condition existing prior to any tests and
inspections. Prior to any entry onto the Property by Buyer or any Buyer’s
Representatives, Buyer or such Buyer’s Representative shall (i) obtain and
deliver to Seller an insurance certificate (in form and substance reasonably
acceptable to Seller) evidencing that Buyer (and any Buyer’s Representative
entering the Property) have in full force and effect policies of general
liability insurance which insure Buyer (and any Buyer’s Representative entering
the

 

17



--------------------------------------------------------------------------------

 

Property) with liability insurance limits of not less than $2,000,000 combined
single limit covering liabilities for personal injury, death and property damage
arising out of activities on or about the Property by Buyer and Buyer’s
Representatives, which policy shall: (i) name Seller and its mortgagee (if any)
as additional insureds; (ii) be underwritten by an insurance company licensed to
do business in the State of Texas and having a Best’s rating of A/VII or better;
(iii) include a contractual liability endorsement with respect to Buyer’s
indemnification obligations hereunder; and (iv) not be cancelable or subject to
amendment without at least 30 days’ advance written notice to Seller. Buyer
shall use its best efforts to minimize damage to the Property and shall cause
the Property to be restored to substantially the condition existing immediately
prior to entry thereon by Buyer and the Buyer’s Representatives (which
obligation shall survive the termination of this Agreement and shall not be
subject to any limitation of remedies set forth in this Agreement.

 

  5.1.3

Limit on Government Contacts. Notwithstanding any provision in this Agreement to
the contrary, except in connection with the preparation of a Phase I
environmental report with respect to the Property, Buyer’s Representatives shall
not contact any governmental official or representative regarding hazardous
materials on or the environmental condition of the Property without Seller’s
prior written consent, which consent may be withheld in Seller’s sole
discretion. In addition, if Seller’s consent is obtained by Buyer, Seller shall
be entitled to receive at least five (5) days prior written notice of the
intended contact and to have a representative present when any Buyer’s
Representatives has any such contact with any governmental official or
representative. Additionally, prior to each of the Closings, Buyer and Buyer’s
Representatives shall not make submissions or correspond with a governmental
entity regarding the applicable portion of the Property or for the purpose of
seeking any governmental approval, variance or permit, including, but not
limited to, preliminary or final plats, architectural or civil engineering
plans, and rezoning requests (collectively, “Governmental Submissions”), without
Seller’s prior written consent, which consent may be withheld in Seller’s sole
discretion. During the period prior to each of the Closings, before making a
Governmental Submission to any governmental entity related to the applicable
portion of the Property, Buyer shall deliver a copy of the Governmental
Submission to Seller (to the attention of Joe Schneider, Hillwood Development
Company, LLC, 13600 Heritage Parkway, Suite 200, Fort Worth, Texas 76177,
(telephone – 817-224-6054, email – joe.schneider@hillwood.com), in addition to
the individuals otherwise entitled to notices addressed to Seller under this
Agreement). Buyer shall periodically inform Seller during the period prior to
each of the Closings of the status of any applications for governmental
approvals related to the applicable portion of the Property and must notify
Seller in advance of any hearings or meetings at which such governmental
approvals will be heard or considered. Seller shall cooperate with Buyer’s
efforts to obtain the governmental approvals, but Seller will have no obligation
to spend any money or enter into any

 

18



--------------------------------------------------------------------------------

 

agreements with governmental entities regarding Seller’s other property adjacent
to or near the Property.

 

  5.1.4

Other Due Diligence Obligations of Buyer. All inspections by Buyer’s
Representatives shall be at Buyer’s sole expense and shall be in accordance with
applicable Laws, including without limitation, Laws relating to worker safety
and the proper disposal of discarded materials. Buyer shall cause each of
Buyer’s Representatives to be aware of the terms of this Agreement as it relates
to the conduct of Buyer’s Due Diligence and the obligations of such parties
hereunder.

 

  5.1.5

Waiver and Release. Buyer, for itself and all of the Buyer’s Representatives,
hereby waives and releases Seller and each of the Seller Parties from all claims
resulting directly or indirectly from access to, entrance upon, or inspection of
the Property by Buyer’s Representatives.

 

  5.1.6

As-Is Sale. Buyer acknowledges and agrees as follows:

 

  (a)

During the Due Diligence Period, Buyer will conduct such Due Diligence as Buyer
has deemed or shall deem necessary or appropriate.

 

  (b)

The Property shall be sold, and Buyer shall accept possession of the Property on
the Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right of setoff or
reduction in the Purchase Price.

 

  (c)

Except for Seller’s Warranties, none of the Seller Parties have or shall be
deemed to have made any verbal or written representations, warranties, promises
or guarantees (whether express, implied, statutory or otherwise) to Buyer with
respect to the Property, any matter set forth, contained or addressed in the
Documents (including, but not limited to, the accuracy and completeness thereof)
or the results of Buyer’s Due Diligence.

 

  (d)

Buyer shall independently confirm to its satisfaction all information that it
considers material to its purchase of the Property or the Transactions.

 

  (e)

EXCEPT FOR SELLER’S WARRANTIES CONTAINED IN THIS AGREEMENT AND SELLER’S SPECIAL
WARRANTY OF TITLE CONTAINED IN THE DEEDS, BUYER IS NOT RELYING ON ANY WRITTEN,
ORAL, IMPLIED OR OTHER REPRESENTATIONS, STATEMENTS OR WARRANTIES BY SELLER OR
ANY SELLER PARTY. EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER SHALL HAVE NO
LIABILITY TO BUYER, AND BUYER HEREBY RELEASES SELLER FROM ANY LIABILITY

 

19



--------------------------------------------------------------------------------

 

(INCLUDING CONTRACTUAL AND/OR STATUTORY ACTIONS FOR CONTRIBUTION OR INDEMNITY),
FOR, CONCERNING OR REGARDING (1) THE NATURE AND CONDITION OF THE PROPERTY,
INCLUDING THE SUITABILITY THEREOF FOR ANY ACTIVITY OR USE; (2) ANY IMPROVEMENTS
OR SUBSTANCES LOCATED THEREON; OR (3) THE COMPLIANCE OF THE PROPERTY WITH ANY
LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR OTHER BODY. THE
FOREGOING INCLUDES A RELEASE OF SELLER FROM CLAIMS BASED ON SELLER’S NEGLIGENCE
IN WHOLE OR IN PART AND CLAIMS BASED ON STRICT LIABILITY. SELLER HAS NOT MADE,
DOES NOT MAKE AND EXPRESSLY DISCLAIMS, ANY WARRANTIES, REPRESENTATIONS,
COVENANTS OR GUARANTEES, EXPRESSED OR IMPLIED, OR ARISING BY OPERATION OF LAW,
AS TO THE MERCHANTABILITY, HABITABILITY, QUANTITY, QUALITY OR ENVIRONMENTAL
CONDITION OF THE PROPERTY OR ITS SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE OR USE. BUYER AFFIRMS THAT PRIOR TO THE EXPIRATION OF THE DUE DILIGENCE
PERIOD, BUYER SHALL HAVE (I) INVESTIGATED AND INSPECTED THE PROPERTY TO ITS
SATISFACTION AND BECOME FAMILIAR AND SATISFIED WITH THE CONDITION OF THE
PROPERTY, AND (II) MADE ITS OWN DETERMINATION AS TO (A) THE MERCHANTABILITY,
QUANTITY, QUALITY AND CONDITION OF THE PROPERTY, INCLUDING THE POSSIBLE PRESENCE
OF TOXIC OR HAZARDOUS SUBSTANCES, MATERIALS OR WASTES OR OTHER ACTUAL OR
POTENTIAL ENVIRONMENTAL CONTAMINANTS, AND (B) THE PROPERTY’S SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OR USE. BUYER HEREBY ACCEPTS THE PROPERTY IN
ITS PRESENT CONDITION ON AN “AS IS”, “WHERE IS” AND “WITH ALL FAULTS”, INCLUDING
ENVIRONMENTAL, BASIS AND ACKNOWLEDGES THAT (I) WITHOUT THIS ACCEPTANCE, THIS
SALE WOULD NOT BE MADE, AND (II) THAT SELLER SHALL BE UNDER NO OBLIGATION
WHATSOEVER TO UNDERTAKE ANY REPAIR, ALTERATION, REMEDIATION OR OTHER WORK OF ANY
KIND WITH RESPECT TO ANY PORTION OF THE PROPERTY. IF THE CLOSING OCCURS, BUYER
AND ITS SUCCESSORS AND ASSIGNS HAVE, AND SHALL BE DEEMED TO HAVE, ASSUMED ALL
RISK AND LIABILITY WITH RESPECT TO THE PRESENCE OF TOXIC OR HAZARDOUS
SUBSTANCES, MATERIALS OR WASTES OR OTHER ACTUAL OR POTENTIAL ENVIRONMENTAL
CONTAMINANTS ON, WITHIN OR UNDER THE SURFACE OF THE PROPERTY, WHETHER KNOWN OR
UNKNOWN, APPARENT, NON-APPARENT OR LATENT, AND

 

20



--------------------------------------------------------------------------------

 

WHETHER EXISTING PRIOR TO, AT OR SUBSEQUENT TO TRANSFER OF THE PROPERTY TO
BUYER. SELLER IS HEREBY RELEASED BY BUYER AND ITS SUCCESSORS AND ASSIGNS OF AND
FROM ANY AND ALL RESPONSIBILITY, LIABILITY, OBLIGATIONS AND CLAIMS, KNOWN OR
UNKNOWN, INCLUDING (1) ANY OBLIGATION TO TAKE THE PROPERTY BACK OR REDUCE THE
PRICE, OR (2) ACTIONS FOR CONTRIBUTION OR INDEMNITY, THAT BUYER OR ITS
SUCCESSORS AND ASSIGNS MAY HAVE AGAINST SELLER OR THAT MAY ARISE IN THE FUTURE,
BASED IN WHOLE OR IN PART UPON THE PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES,
MATERIALS OR WASTES OR OTHER ACTUAL OR POTENTIAL ENVIRONMENTAL CONTAMINANTS ON,
WITHIN OR UNDER THE SURFACE OF THE PROPERTY, INCLUDING ALL RESPONSIBILITY,
LIABILITY, OBLIGATIONS AND CLAIMS THAT MAY ARISE UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, AS AMENDED 42 U.S.C.
§ 9601 ET SEQ. BUYER FURTHER ACKNOWLEDGES THAT THE PROVISIONS OF THIS PARAGRAPH
HAVE BEEN FULLY EXPLAINED TO BUYER AND THAT BUYER FULLY UNDERSTANDS AND ACCEPTS
THE SAME. THE PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE CLOSINGS AND SHALL
BE INCLUDED IN THE DEEDS.

In addition, Buyer expressly understands and acknowledges that it is possible
that unknown Liabilities may exist with respect to the Property and that Buyer
explicitly took that possibility into account in determining and agreeing to the
Purchase Price, and that a portion of such consideration, having been bargained
for between parties with the knowledge of the possibility of such unknown
Liabilities shall be given in exchange for a full accord and satisfaction and
discharge of all such Liabilities.

 

5.2

Termination of Agreement During Due Diligence Period. If Buyer, in its sole and
absolute discretion, is not satisfied with the results of its Due Diligence
during the Due Diligence Period, Buyer may terminate this Agreement for any
reason or for no reason by written notice to Seller at any time prior to the
expiration of the Due Diligence Period, and, in the event of such termination,
neither Seller nor Buyer shall have any liability hereunder except for those
obligations which expressly survive the termination of this Agreement and the
Initial Deposit shall be immediately returned to Buyer. In the event Buyer fails
to terminate this Agreement prior to the expiration of the Due Diligence Period,
Buyer shall be deemed to have waived its rights to terminate this Agreement in
accordance with this Article 5 and, except as otherwise provided in
Section 12.2, the Initial Deposit shall become non-refundable to Buyer upon the
expiration of the Due Diligence Period.

 

21



--------------------------------------------------------------------------------

5.3

Items to be Agreed upon During the Due Diligence Period.

 

  5.3.1

Agreement on Development Issues. Seller and Buyer shall attempt to agree, in
their respective sole and absolute discretion, upon the following items
(collectively, the “Development Issues”) on or before the date that is fifteen
(15) days after the Effective Date (the “Development Issues Due Date”).

 

  (a)

the location and form of the Reserved Easements, as set forth in Section 4.5
above; and

 

  (b)

the form of the Property Management Agreement and the Leasing Agreement, as set
forth in Section 4.6 above;

Within five (5) days after the Effective Date, Seller shall deliver the
following items to Buyer for consideration (collectively, “Seller’s Proposals”):
(i) Seller’s proposed location and form of the Reserved Easements, and
(ii) Seller’s proposed form of the Property Management Agreement and the Leasing
Agreement Development Agreement.

 

  5.3.2

Termination upon Failure to Agree on Development Issues. In the event that
Seller and Buyer fail, prior to the Development Issues Due Date, to agree
(either actually in writing or by being deemed to have agreed) upon the
Development Issues, which agreement may be withheld by either Seller or Buyer in
their respective sole and absolute discretion, then, notwithstanding anything to
the contrary, this Agreement will automatically terminate at 5:00 p.m., Central
time on the Development Issues Due Date. If this Agreement terminates pursuant
to this section, then the Title Company shall promptly return the Initial
Deposit to Buyer, and neither Seller nor Buyer shall have any liability
hereunder except for those obligations which expressly survive the termination
of this Agreement.

 

22



--------------------------------------------------------------------------------

ARTICLE 6 - ADJUSTMENTS AND PRORATIONS

The following adjustments and prorations shall be made at the HC III Closing or
HC IV Closing, as applicable:

 

6.1

Revenues.

 

  6.1.1

Revenues. Revenues from Property operations, including, without limitation, rent
under the Leases, that is actually collected shall be prorated between Buyer and
Seller as of 12:01 a.m. on the applicable Closing Date. Seller shall be entitled
to all such revenues attributable to any period up to but not including the
Closing Date and Buyer shall be entitled to all such revenues attributable to
any period on and after the Closing Date. Seller shall have no obligation to
collect any delinquent rent prior to Closing.

 

  6.1.2

Post-Closing Collections. After the applicable Closing, Buyer shall make a good
faith effort to collect any revenues not collected as of the applicable Closing
Date on Seller’s behalf and to tender the same to Seller upon receipt. Buyer
shall not have an exclusive right to collect the revenue due Seller and Seller
hereby retains its rights to pursue claims against any party for sums due with
respect to periods prior to the applicable Closing Date. The terms of this
Section 6.1 shall survive the applicable Closing and not be merged therein.

 

6.2

Security Deposits. The amount of security deposits paid under the Leases, and
not theretofore applied, together with interest thereon to the extent any
interest is required by law or otherwise to be paid to such tenants, shall be
credited to Buyer against the Purchase Price on the date of the applicable
Closing. Buyer shall assume at the applicable Closing the obligation, if any, to
pay the security and other deposits to tenants under the Leases, to the extent
that such deposits are credited to Buyer at Closing.

 

6.3

Real Estate and Personal Property Taxes.

 

  6.3.1

Proration of Ad Valorem Taxes. Buyer and Seller shall only prorate ad valorem
real estate and personal property taxes for the Property that are actually due
and payable during Closing Year. There shall be no proration of ad valorem real
estate or personal property taxes other than as set forth hereinabove and, as
between Buyer and Seller, Buyer agrees that it shall be solely responsible for
all such ad valorem real estate and personal property taxes due and payable
after the Closing. The proration of the ad valorem real estate and personal
property taxes actually due and payable during the Closing Year shall be
calculated as follows:

 

23



--------------------------------------------------------------------------------

  (a)

Seller shall be responsible for that portion of such taxes equal to (i) the
total such taxes due and payable during the Closing Year, multiplied by (ii) a
fraction, the numerator of which shall be the number of days in the Closing Year
prior to the Closing Date, and the denominator of which shall be 365; and

 

  (b)

Buyer shall be responsible for that portion of such taxes equal to (i) the total
such taxes due and payable during the Closing Year, multiplied by (ii) a
fraction, the numerator of which shall be the number of days in the Closing Year
subsequent to and including the Closing Date, and the denominator of which shall
be 365.

 

  6.3.2

Insufficient Information. If, at Closing, the real estate and/or personal
property tax rate and assessments have not been set for the taxes due and
payable during the Closing Year, then the proration of such taxes shall be based
upon the rate and assessments for the preceding year, and such proration shall
be adjusted between Seller and Buyer after Closing upon presentation of written
evidence that the actual taxes due and payable during the Closing Year differ
from the amounts used at Closing and in accordance with the provisions of
Section 6.7.

 

  6.3.3

Special Assessments. Seller shall pay all installments of special assessments
due and payable prior to the Closing Date and Buyer shall pay all installments
of special assessments due and payable on and after the Closing Date.

 

  6.3.4

Notice Regarding Possible Liability for Additional Taxes. If for the current ad
valorem tax year the taxable value of the land that is the subject of this
Contract is determined by a special appraisal method that allows for appraisal
of the land at less than its market value, the person to whom the land is
transferred may not be allowed to qualify the land for that special appraisal in
a subsequent tax year and the land may then be appraised at its full market
value. In addition, the transfer of the land or a subsequent change in the use
of the land may result in the imposition of an additional tax plus interest as a
penalty for the transfer or the change in the use of the land. The taxable value
of the land and the applicable method of appraisal for the current tax year is
public information and may be obtained from the tax appraisal district
established for the county in which the land is located.

 

6.4

Other Property Operating Expenses.

 

  6.4.1

Operating expenses for the Property shall be prorated as of 12:01 a.m. on the
Closing Date. Seller shall pay all utility charges and other operating expenses
attributable to the Property to, but not including the Closing Date and Buyer
shall pay all utility charges and other operating expenses attributable to the
Property on

 

24



--------------------------------------------------------------------------------

 

or after the Closing Date. To the extent that the amount of actual consumption
of any utility services is not determined prior to the Closing Date, a proration
shall be made at Closing based on the last available reading and post-closing
adjustments between Buyer and Seller shall be made within twenty (20) days of
the date that actual consumption for such pre-closing period is determined,
which obligation shall survive the Closing and not be merged therein. Seller
shall not assign to Buyer any deposits which Seller has with any of the utility
services or companies servicing the Property. Buyer shall arrange with such
services and companies to have accounts opened in Buyer’s name beginning at
12:01 a.m. on the Closing Date.

 

  6.4.2

If Seller, as landlord under the Leases, is currently collecting from tenants
under the Leases additional rent to cover taxes, insurance, utilities (to the
extent not paid directly by tenants), common area maintenance and other
operating costs and expenses (collectively, “Operating Costs”) incurred by
Seller in connection with the ownership, operation, maintenance and management
of the Real Property, at the applicable Closing, Buyer shall receive a credit
equal to the amount, if any, by which payments made by tenants in respect of
Operating Costs for the period for which such Operating Costs were collected
exceed the amount actually paid by Seller during this same period of time for
Operating Cost items. Operating Costs that are not paid by tenants either
directly or reimbursed under the Leases shall be prorated as set forth in
Section 6.4.1 above.

 

  6.4.3

Buyer shall be responsible for the payment of all Tenant Inducement Costs (as
hereinafter defined) and leasing commissions which become due and payable after
the applicable Closing in connection with a Lease affecting the Real Property,
including, without limitation, as a result of any new Lease executed between the
Effective Date and the applicable Closing Date, or any renewals, amendments or
expansions of existing Leases affecting the Real Property or as a result of any
options exercised by tenants after the applicable Closing Date. If, as of the
applicable Closing Date, Seller shall have paid any Tenant Inducement Costs or
leasing commissions for which Buyer is responsible pursuant to the foregoing
provisions, Buyer shall reimburse Seller for such amount at the applicable
Closing. For purposes hereof, the term “Tenant Inducement Costs” shall mean any
out-of-pocket payments required under a Lease to be paid by the landlord
thereunder to or for the benefit of the tenant thereunder which is in the nature
of a tenant inducement, including specifically, without limitation, tenant
improvement costs, design, and refurbishment allowances. The term “Tenant
Inducement Costs” shall not include loss of income resulting from any free
rental period, it being agreed that Seller shall bear such loss until the
applicable Closing Date and that Buyer shall bear such loss from and after the
applicable Closing Date.

 

6.5

Closing Costs. Buyer shall pay the following costs and expenses associated with
the Transactions: (a) all title premiums and charges related to extended
coverage and for endorsements to the Owner’s

 

25



--------------------------------------------------------------------------------

 

Title Policies other than the basic title premium, (b) the cost of the Surveys,
(c) all recording charges in connection with the instrument by which Seller
conveys the Property, (d) one-half of the escrow fee charged by the Title
Company, (e) all sales taxes and similar charges, if any, applicable to the
transfer of the Personal Property or the Intangible Property to Buyer, (f) all
costs of Buyer’s Due Diligence, including fees due its consultants and
attorneys, and (g) all lenders’ fees related to any financing to be obtained by
Buyer. Seller shall pay the following costs and expenses associated with the
Transactions: (i) the basic title premium for issuance of the Owner’s Title
Policies, (ii) the commission due Seller’s Broker pursuant to a separate written
agreement, (iii) one-half of the escrow fee charged by the Title Company,
(iv) all fees due its attorneys, and (v) all costs incurred in connection with
causing the Title Company to Remove any Required Exceptions. Except as otherwise
provided herein, each party shall pay its share of all other closing costs as is
normally paid by a seller or buyer, respectively, in a transaction of this
character in Tarrant County, Texas as reasonably determined by the Title
Company. The obligations of the parties under this Section 6.5 shall survive the
Closing (and not be merged therein) or any earlier termination of this
Agreement.

 

6.6

Apportionment Credit. In the event the apportionments to be made at the Closing
result in a credit balance (a) to Buyer, such sum shall be paid at the Closing
by giving Buyer a credit against the Purchase Price in the amount of such credit
balance, or (b) to Seller, Buyer shall pay the amount thereof to Seller at the
Closing by wire transfer of immediately available funds to the account or
accounts to be designated by Seller for the payment of the Purchase Price.

 

6.7

Delayed Adjustment; Delivery of Operating and Other Financial Statements. If at
any time following the Closing Date, the amount of an item listed in any section
of this Article 6 shall prove to be incorrect (whether as a result of an error
in calculation or a lack of complete and accurate information as of the Closing)
or otherwise require adjustment as a result of any year-end or periodic
reconciliations, the party owing money as a result of such error or adjustment
shall promptly pay to the other party the sum necessary to correct such error or
make such adjustment upon receipt of proof of the same, provided that such proof
is received by the party from whom payment is to be made on or before one
(1) year after Closing (such period being referred to herein as the “Post
Closing Adjustment Period”). In order to enable Seller to determine whether any
such delayed adjustment is necessary, Buyer shall provide to Seller current
operating and financial statements for the Property and copies of any
correspondence and statements in connection with any reconciliation promptly
after the same are prepared, but, in any event, no later than the date one
(1) month prior to the expiration of the Post-Closing Adjustment Period. The
provisions of this Section 6.7 shall survive the Closing and not be merged
therein.

ARTICLE 7 - HC III CLOSING

Buyer and Seller hereby agree that the HC III portion of the Transactions shall
be consummated as follows:

 

26



--------------------------------------------------------------------------------

7.1

HC III Closing Date. The HC III Closing shall occur on the HC III Closing Date.
The parties shall endeavor to conduct an escrow-style closing through the Escrow
Agent so that it will not be necessary for any party to attend the HC III
Closing. If, however, either Buyer or Seller determines in good faith that such
an escrow Closing is not practical, Buyer and Seller shall conduct a
“pre-closing” at 10:00 a.m. Central Time on the last business day prior to the
HC III Closing Date at the offices of Escrow Agent with title transfer and
payment of the Purchase Price to be completed on the HC III Closing Date as set
forth in Section 7.2 below. Time is of the essence with respect to the HC III
Closing.

 

7.2

Title Transfer and Payment of HC III Purchase Price. Provided all conditions
precedent to Seller’s obligations hereunder have been satisfied, Seller agrees
to convey the HC III Property to Buyer upon confirmation of receipt of the HC
III Purchase Price by the Escrow Agent as set forth below. Provided all
conditions precedent to Buyer’s obligations hereunder have been satisfied, Buyer
agrees to pay the HC III Purchase Price by timely delivering the same to the
Escrow Agent on or before the HC III Closing Date at such time as will allow
Buyer and Escrow Agent to meet its obligations under this Agreement; and causing
the Escrow Agent to deposit the same in Seller’s designated account by 4:00 p.m.
Central Time on the HC III Closing Date.

 

7.3

Seller’s HC III Closing Deliveries. At the HC III Closing, Seller shall deliver
or cause to be delivered the following:

 

  (a)

HC III Deed. A deed in the form of Exhibit E attached hereto and incorporated
herein by this reference (“HC III Deed”) executed and acknowledged by Seller,
conveying the HC III Real Property to Buyer, subject to the Permitted Exceptions
affecting the HC III Real Property.

 

  (b)

HC III Bill of Sale. A bill of sale in the form of Exhibit F attached hereto and
incorporated herein by this reference (“HC III Bill of Sale”) executed by
Seller, conveying all of Seller’s right, title and interest in and to the HC III
Personal Property to Buyer, subject to the Permitted Exceptions affecting the HC
III Personal Property.

 

  (c)

HC III Assignment of Intangible Property. An assignment and assumption of
intangible property in the form of Exhibit G attached hereto and incorporated
herein by this reference (“HC III Assignment of Intangible Property”) executed
by Seller, conveying all of Seller’s right, title and interest in and to the HC
III Intangible Property to Buyer, subject to the Permitted Exceptions affecting
the HC III Intangible Property.

 

  (d)

HC III Assignment of Leases. An assignment and assumption of leases in the form
of Exhibit H attached hereto and incorporated herein by this reference (“HC III
Assignment of Leases”), executed by Seller, assigning

 

27



--------------------------------------------------------------------------------

 

all of Seller’s right, title and interest as landlord under the Leases affecting
the HC III Real Property to Buyer.

 

  (e)

HC III Tenant Notification Letters. A letter in the form of Exhibit J attached
hereto and incorporated herein by this reference (the “HC III Tenant
Notification Letter”), executed by Seller, for the tenant pursuant to each Lease
affecting the HC III Real Property.

 

  (f)

HC III Reserved Easements. An easement agreement reserving in favor of Seller
(to the extent not included in the HC III Deed) and/or granting to third parties
certain easements across portions of the HC III Real Property.

 

  (g)

HC III Property Management Agreement. A Property Management Agreement covering
the HC III Property, executed by Seller or an Affiliate of Seller.

 

  (h)

HC III Leasing Agreement. A Leasing Agreement covering the HC III Property,
executed by Seller or an Affiliate of Seller.

 

  (i)

HC III License. A license permitting the use of the names “Alliance”,
“AllianceTexas”, and the associated registered logos or marks of such names in
the form of Exhibit L attached hereto and incorporated herein by this reference
(the “HC III License”) in connection with the HC III Property, executed by
Seller or an Affiliate of Seller.

 

  (j)

Closing Protection Letter. An “insured closing services letter” from the Title
Company; provided that (i) such letter is available from the Title Company,
(ii) any inability to deliver such letter shall not cause a delay in Closing or
any additional liability or obligations for Seller, and (iii) such letter shall
be at Buyer’s sole expense.

 

  (k)

HC III Keys and Original Documents. Keys to all locks on the HC III Real
Property in Seller’s possession and originals or, if originals are not
available, copies, of all of the Property Documents related to the HC III
Property, to the extent not previously delivered to Buyer.

The items to be delivered by Seller in accordance with the terms of
Subsections (a) through (j) of this Section 7.3 shall be delivered to Escrow
Agent no later than 11:00 a.m. Central Time on the HC III Closing Date and the
items to be delivered by Seller in accordance with the terms of Subsection (k)
of this Section 7.3 shall be delivered outside of escrow and shall be deemed
delivered if the same are located at the HC III Property on the HC III Closing
Date.

 

7.4

Buyer’s HC III Closing Deliveries. At the HC III Closing, Buyer shall deliver or
cause to be delivered the following:

 

28



--------------------------------------------------------------------------------

  (a)

HC III Purchase Price. The HC III Purchase Price, as adjusted for apportionments
and other adjustments required under this Agreement, plus any other amounts
required to be paid by Buyer at the HC III Closing.

 

  (b)

HC III Bill of Sale. The HC III Bill of Sale executed by Buyer.

 

  (c)

HC III Assignment of Intangible Property. The HC III Assignment of Intangible
Property executed by Buyer.

 

  (d)

HC III Assignment of Leases. The HC III Assignment of Leases executed by Buyer.

 

  (e)

HC III Tenant Notification Letters. The HC III Tenant Notification Letters
executed by Buyer.

 

  (f)

HC III Property Management Agreement. A Property Management Agreement covering
the HC III Property, executed by Buyer.

 

  (g)

HC III Leasing Agreement. A Leasing Agreement covering the HC III Property,
executed by Buyer.

 

  (h)

HC III License. The HC III License, executed by Buyer.

The HC III Purchase Price shall be paid in accordance with the terms of
Section 7.2 hereof and the items to be delivered by Buyer in accordance with the
terms of Subsections (b) through (h) of this Section 7.4 shall be delivered to
Escrow Agent no later than 11:00 a.m. Central Time on the HC III Closing Date.

ARTICLE 8 - HC IV CLOSING

Buyer and Seller hereby agree that the HC IV portion of the Transactions shall
be consummated as follows:

 

8.1

HC IV Closing Date. The HC IV Closing shall occur on the HC IV Closing Date. The
parties shall endeavor to conduct an escrow-style closing through the Escrow
Agent so that it will not be necessary for any party to attend the HC IV
Closing. If, however, either Buyer or Seller determines in good faith that such
an escrow Closing is not practical, Buyer and Seller shall conduct a
“pre-closing” at 10:00 a.m. Central Time on the last business day prior to the
HC IV Closing Date at the offices of Escrow Agent with title transfer and
payment of the Purchase Price to be completed on the HC IV Closing Date as set
forth in Section 8.2 below. Time is of the essence with respect to the HC IV
Closing.

 

8.2

Title Transfer and Payment of HC IV Purchase Price. Provided all conditions
precedent to Seller’s obligations hereunder have been satisfied, Seller agrees
to convey the HC IV Property to Buyer upon confirmation of receipt of the HC IV
Purchase Price by the Escrow Agent as set forth below. Provided all conditions

 

29



--------------------------------------------------------------------------------

 

precedent to Buyer’s obligations hereunder have been satisfied, Buyer agrees to
pay the HC IV Purchase Price by timely delivering the same to the Escrow Agent
on or before the HC IV Closing Date at such time as will allow Buyer and Escrow
Agent to meet its obligations under this Agreement; and causing the Escrow Agent
to deposit the same in Seller’s designated account by 4:00 p.m. Central Time on
the HC IV Closing Date.

 

8.3

Seller’s HC IV Closing Deliveries. At the HC IV Closing, Seller shall deliver or
cause to be delivered the following:

 

  (a)

HC IV Deed. A deed in the form of Exhibit E attached hereto and incorporated
herein by this reference (“HC IV Deed”) executed and acknowledged by Seller,
conveying the HC IV Real Property to Buyer, subject to the Permitted Exceptions
affecting the HC IV Real Property.

 

  (b)

HC IV Bill of Sale. A bill of sale in the form of Exhibit F attached hereto and
incorporated herein by this reference (“HC IV Bill of Sale”) executed by Seller,
conveying all of Seller’s right, title and interest in and to the HC IV Personal
Property to Buyer, subject to the Permitted Exceptions affecting the HC IV
Personal Property.

 

  (c)

HC IV Assignment of Intangible Property. An assignment and assumption of
intangible property in the form of Exhibit G attached hereto and incorporated
herein by this reference (“HC IV Assignment of Intangible Property”) executed by
Seller, conveying all of Seller’s right, title and interest in and to the HC IV
Intangible Property to Buyer, subject to the Permitted Exceptions affecting the
HC IV Intangible Property.

 

  (d)

HC IV Assignment of Leases. An assignment and assumption of leases in the form
of Exhibit H attached hereto and incorporated herein by this reference (“HC IV
Assignment of Leases”), executed by Seller, assigning all of Seller’s right,
title and interest as landlord under the Leases affecting the HC IV Real
Property to Buyer.

 

  (e)

HC IV Tenant Notification Letters. A letter in the form of Exhibit J attached
hereto and incorporated herein by this reference (the “HC IV Tenant Notification
Letter”), executed by Seller, for the tenant pursuant to each Lease affecting
the HC IV Real Property.

 

  (f)

HC IV Reserved Easements. An easement agreement reserving in favor of Seller (to
the extent not included in the HC IV Deed) and/or granting to third parties
certain easements across portions of the HC IV Real Property.

 

  (g)

HC IV Property Management Agreement. A Property Management Agreement covering
the HC IV Property, executed by Seller or an Affiliate of Seller.

 

30



--------------------------------------------------------------------------------

  (h)

HC IV Leasing Agreement. A Leasing Agreement covering the HC IV Property,
executed by Seller or an Affiliate of Seller.

 

  (i)

HC IV License. A license permitting the use of the names “Alliance”,
“AllianceTexas”, and the associated registered logos or marks of such names in
the form of Exhibit L attached hereto and incorporated herein by this reference
(the “HC IV License”) in connection with the HC IV Property, executed by Seller
or an Affiliate of Seller.

 

  (j)

HC IV Daimler Lease Amendment. If obtained by Seller pursuant to Section 4.7
above, the Daimler Lease Amendment, executed by HC IV and Daimler.

 

  (k)

Closing Protection Letter. An “insured closing services letter” from the Title
Company; provided that (i) such letter is available from the Title Company,
(ii) any inability to deliver such letter shall not cause a delay in Closing or
any additional liability or obligations for Seller, and (iii) such letter shall
be at Buyer’s sole expense.

 

  (l)

HC IV Keys and Original Documents. Keys to all locks on the HC IV Real Property
in Seller’s possession and originals or, if originals are not available, copies,
of all of the Property Documents related to the HC IV Property, to the extent
not previously delivered to Buyer.

The items to be delivered by Seller in accordance with the terms of
Subsections (a) through (k) of this Section 8.3 shall be delivered to Escrow
Agent no later than 11:00 a.m. Central Time on the HC IV Closing Date and the
items to be delivered by Seller in accordance with the terms of Subsection (l)
of this Section 8.3 shall be delivered outside of escrow and shall be deemed
delivered if the same are located at the HC IV Property on the HC IV Closing
Date.

 

8.4

Buyer’s HC IV Closing Deliveries. At the HC IV Closing, Buyer shall deliver or
cause to be delivered the following:

 

  (a)

HC IV Purchase Price. The HC IV Purchase Price, as adjusted for apportionments
and other adjustments required under this Agreement, plus any other amounts
required to be paid by Buyer at the HC IV Closing.

 

  (b)

HC IV Bill of Sale. The HC IV Bill of Sale executed by Buyer.

 

  (c)

HC IV Assignment of Intangible Property. The HC IV Assignment of Intangible
Property executed by Buyer.

 

  (d)

HC IV Assignment of Leases. The HC IV Assignment of Leases executed by Buyer.

 

31



--------------------------------------------------------------------------------

  (e)

HC IV Tenant Notification Letters. The HC IV Tenant Notification Letters
executed by Buyer.

 

  (f)

HC IV Property Management Agreement. A Property Management Agreement covering
the HC IV Property, executed by Buyer.

 

  (g)

HC IV Leasing Agreement. A Leasing Agreement covering the HC IV Property,
executed by Buyer.

 

  (h)

HC IV License. The HC IV License, executed by Buyer.

The HC IV Purchase Price shall be paid in accordance with the terms of
Section 8.2 hereof and the items to be delivered by Buyer in accordance with the
terms of Subsections (b) through (h) of this Section 8.4 shall be delivered to
Escrow Agent no later than 11:00 a.m. Central Time on the HC IV Closing Date.

 

8.5

Buyer’s Option to Extend HC IV Closing Date. If Buyer is not then in default
under this Agreement, then Buyer shall have the right to extend the HC IV
Closing Date for a single period of sixty (60) additional days past the original
HC IV Closing Date by taking the following actions prior to the date that is one
hundred (100) days after the expiration of the Due Diligence Period:
(i) delivering to Seller written notice of Buyer’s election to exercise such
extension option, and (ii) delivering to the Title Company, in immediately
available funds, an additional $500,000.00 (the “Extension Fee”).
Notwithstanding anything to the contrary, the Extension Fee shall be
non-refundable to Buyer immediately upon deposit with the Title Company, but
shall be credited against the HC IV Purchase Price; provided however, that in
the event Seller is in default and Buyer exercises its right to terminate
pursuant to Section 12.2 of this Agreement, the Extension Fee shall be returned
to Buyer. Notwithstanding anything to the contrary, in the event that Seller
becomes entitled to the Deposit pursuant to the terms of this Agreement, Seller
shall also be entitled to receive the Extension Fee.

ARTICLE 9 - CONDITIONS TO CLOSING

 

9.1

Conditions to Seller’s Obligations. Seller’s obligation to close both the HC III
or the HC IV portions of the Transactions is conditioned on all of the
following, any or all of which may be waived by Seller by an express written
waiver, at its sole option:

 

  (a)

Representations True. All representations and warranties made by Buyer in this
Agreement shall be true and correct in all material respects on and as of each
Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date; and

 

  (b)

Buyer’s Deliveries Complete. Buyer shall have delivered the funds required
hereunder and all of the documents to be executed by Buyer as set forth above
with regard to each Closing, and shall have performed all

 

32



--------------------------------------------------------------------------------

 

other covenants, undertakings and obligations, and complied with all conditions
required by this Agreement, to be performed or complied with by Buyer at or
prior to such Closing.

 

9.2

Conditions to Buyer’s Obligations. Buyer’s obligation to close the Transactions
is conditioned on all of the following, any or all of which may be expressly
waived by Buyer in writing, at its sole option:

 

  (a)

Representations True. Subject to the provisions of Section 10.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended as provided in Section 10.3, shall be true and correct in all
material respects on and as of each Closing Date, as if made on and as of such
date except to the extent that they expressly relate to an earlier date;

 

  (b)

Title Conditions Satisfied. At the time of the applicable Closing, title to the
Property shall be as provided in Article 4 of this Agreement;

 

  (c)

Seller’s Deliveries Complete. Seller shall have delivered all of the documents
and other items required as set forth above with regard to each Closing and
shall have performed all other covenants, undertakings and obligations, and
complied with all conditions required by this Agreement, to be performed or
complied with by Seller at or prior to such Closing; and

 

  (d)

Tenant Estoppel Certificate. Prior to the HC IV Closing Date, Seller shall have
delivered to Buyer updated Acceptable Estoppel Certificates executed by the
tenants under the HC IV Leases dated no more than forty five (45) days prior to
the HC IV Closing Date. Notwithstanding any provisions in this Agreement to the
contrary, if Buyer fails to object in writing to any such updated Acceptable
Estoppel Certificate executed by any tenant within five (5) business days after
the date the same has been delivered to Buyer, Buyer shall be deemed to have
approved the same. The provisions of this Section 9.2(d) shall survive the HC IV
Closing.

 

9.3

Failure of Conditions Set Forth in Section 9.2(d). Seller shall use commercially
reasonable efforts to cause the condition set forth in Section 9.2(d) to be
fulfilled prior to the HC IV Closing. Seller shall only be in default under
Section 9.2(d) of this Agreement if Seller fails to use commercially reasonable
efforts to cause the condition set forth in Section 9.2(d) to be fulfilled prior
to the HC IV Closing.

 

9.4

Waiver of Failure of Conditions Precedent. At any time or times on or before the
date specified for the satisfaction of any condition, Seller or Buyer may elect
in writing to waive the benefit of any such condition set forth in Sections 9.1
or 9.2. By closing either the HC III or the HC IV portion of the Transactions,
Seller and Buyer shall be conclusively deemed to have waived the benefit

 

33



--------------------------------------------------------------------------------

 

of any remaining unfulfilled conditions set forth in Sections 9.1 or 9.2 related
to the HC III Property or the HC IV Property, as applicable. Notwithstanding
anything to the contrary, including, without limitation, Article 12 of this
Agreement, if all of the conditions set forth in Section 9.2 are neither waived
nor fulfilled on or before the HC III Closing Date or the HC IV Closing Date, as
applicable, then Buyer shall have the right, to elect, as its sole and exclusive
remedy, to (a) terminate this Agreement by written notice to Seller, promptly
after which the Deposit shall be returned to Buyer and, thereafter, the parties
shall have no further rights or obligations hereunder except for obligations
which expressly survive the termination of this Agreement, or (b) waive the
condition and proceed to close the HC III or HC IV portion of the Transactions,
as applicable. Notwithstanding the foregoing, in the event any of the conditions
set forth in Section 9.2 or 9.3 are not fulfilled as a result of a default by
either party hereto, the provisions of Article 12 shall apply.

 

9.5

Approvals not a Condition to Buyer’s Performance. Subject to Buyer’s right to
terminate this Agreement prior to the expiration of the Due Diligence Period in
accordance with the terms of Article 5, Buyer acknowledges and agrees that its
obligation to perform under this Agreement is not contingent upon Buyer’s
ability to obtain any (a) governmental or quasi-governmental approval of changes
or modifications in use or zoning, or (b) modification of any existing land use
restriction, or (c) consents to assignments of any service contracts, management
agreements or other agreements which Buyer requests, or (d) endorsements to the
Owner’s Title Policy.

ARTICLE 10 - REPRESENTATIONS AND WARRANTIES

 

10.1

Buyer’s Representations. Buyer represents and warrants to, and covenants with,
Seller as follows:

 

  10.1.1

Buyer’s Authorization. Buyer (a) is duly organized (or formed), validly existing
and in good standing under the Laws of the State of Delaware, (b) is authorized
to consummate the Transactions and fulfill all of its obligations hereunder and
under all Closing Documents to be executed by Buyer, and (c) has all necessary
power to execute and deliver this Agreement and all Closing Documents to be
executed by Buyer, and to perform all of Buyer’s obligations hereunder and
thereunder. This Agreement and all Closing Documents to be executed by Buyer
have been duly authorized by all requisite partnership, corporate or other
required action on the part of Buyer and are the valid and legally binding
obligation of Buyer, enforceable in accordance with their respective terms.
Neither the execution and delivery of this Agreement and all Closing Documents
to be executed by Buyer, nor the performance of the obligations of Buyer
hereunder or thereunder will result in the violation of any Law or any provision
of the organizational documents of Buyer or will conflict with any order or
decree of any court or governmental instrumentality of any nature by which Buyer
is bound.

 

34



--------------------------------------------------------------------------------

  10.1.2

Buyer’s Financial Condition. No petition has been filed by or against Buyer
under the Federal Bankruptcy Code or any similar State or Federal Law.

 

  10.1.3

Patriot Act Compliance. Buyer is not (i) acting, directly or indirectly for, or
on behalf of, any person, group, entity or nation named by any Executive Order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, and is not engaging in these Transactions,
directly or indirectly, on behalf of, or instigating or facilitating these
Transactions, directly or indirectly, on behalf of, any such person, group,
entity or nation, nor (ii) engaged in any dealings or transactions, directly or
indirectly, in contravention of any United States, international or other
applicable money laundering regulations or conventions, including, without
limitation, the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act
(50 U.S.C. § 1 et seq., as amended), or any foreign asset control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.

Buyer’s representations and warranties in this Section 10.1 shall survive the
Closing for a period of one (1) year and not be merged therein.

 

10.2

Seller’s Representations. Seller represents and warrants to Buyer as follows:

 

  10.2.1

Seller’s Authorization. Seller (a) is duly organized (or formed), validly
existing and in good standing under the Laws of the State of Texas, is
authorized to consummate the Transactions and fulfill all of its obligations
hereunder and under all Closing Documents to be executed by Seller, and (b) has
all necessary power to execute and deliver this Agreement and all Closing
Documents to be executed by Seller, and to perform all of Seller’s obligations
hereunder and thereunder. This Agreement and all Closing Documents to be
executed by Seller have been duly authorized by all requisite partnership,
corporate or other required action on the part of Seller and are the valid and
legally binding obligation of Seller, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
Closing Documents to be executed by Seller, nor the performance of the
obligations of Seller hereunder or thereunder will result in the violation of
any

 

35



--------------------------------------------------------------------------------

 

Law or any provision of the organizational documents of Seller or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Seller is bound.

 

  10.2.2

Seller’s Financial Condition. No petition has been filed by, nor to Seller’s
knowledge by any third party against, Seller under the Federal Bankruptcy Code
or any similar State or Federal Law.

 

  10.2.3

Seller’s Knowledge Representations. To Seller’s knowledge:

 

  (a)

Except as listed in Exhibit I attached hereto and incorporated herein by this
reference, Seller has not received any written notice of any current or pending
litigation against Seller which would, in the reasonable judgment of Seller, if
determined adversely to Seller, materially adversely affect the Property.

 

  (b)

As of the date of this Agreement, Seller has not entered into any contracts,
subcontracts, leases or agreements affecting the Property which will be binding
upon Buyer after the Closing other than (i) the Contracts listed in Exhibits B-1
and B-2 attached hereto, (ii) the Leases listed in Exhibits C-1 and C-2 attached
hereto, (iii) liens, encumbrances, covenants, conditions, restrictions,
easements and other matters of record, and (iv) the Permitted Exceptions.

 

  (c)

Except for defaults cured on or before the Effective Date hereof, Seller has not
received any written notice of default under the terms of any of the Contracts
or Leases except as listed in Exhibit I attached hereto.

 

  (d)

Except for violations cured or remedied on or before the Effective Date hereof
and except as listed in Exhibit I attached hereto, as of the Effective Date of
this Agreement, Seller has not received any written notice from any governmental
authority of any violation of any zoning Law applicable to the Property. Seller
has not received any written notices from any governmental or regulatory
authority of any proposed or pending amendment to the zoning classification of
the Property or any part thereof.

 

  (e)

Seller has received no written notice of any pending or threatened condemnation
or eminent domain proceedings relating to the Property.

 

  (f)

Except for violations cured or remedied on or before the Effective Date hereof
and except as listed in Exhibit I attached hereto, as of the Effective Date of
this Agreement, Seller has not received any written notices from any
governmental or regulatory authority of any defects or inadequacies applicable
to the Property or violations of any environmental Law. Seller has received no
written notice that (i) any governmental licenses, permits

 

36



--------------------------------------------------------------------------------

 

or approvals held by Seller pertaining to and required for the ownership or
operation of the Property, as presently operated, have been or are about to be
revoked or will not be renewed; or (ii) either Seller or the Property does not
comply with the terms of any such licenses, permits or approvals.

 

  (g)

Except for violations cured or remedied on or before the Effective Date hereof
and except as listed in Exhibit I attached hereto, as of the Effective Date of
this Agreement, Seller has not received from any third party (including any
federal, state or municipal governmental agency) any written request for
information, notices of claim, demand letters or other notification concerning
hazardous substances, materials or wastes at, on or under the Property or that
Seller is or may be potentially responsible for the removal and/or clean up of
any hazardous substances, materials or wastes at, on or under the Property.

 

  (h)

Except for Confidential Materials and such other information that Seller is
allowed to redact or otherwise withhold pursuant to the definition of the term
Property Documents set forth in Article 1 above, Seller has not altered any of
the Property Documents prior to delivering the same to Buyer.

 

  (i)

Patriot Act Compliance. Seller is not (i) acting, directly or indirectly for, or
on behalf of, any person, group, entity or nation named by any Executive Order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, and is not engaging in these Transactions,
directly or indirectly, on behalf of, or instigating or facilitating these
Transactions, directly or indirectly, on behalf of, any such person, group,
entity or nation, nor (ii) engaged in any dealings or transactions, directly or
indirectly, in contravention of any United States, international or other
applicable money laundering regulations or conventions, including, without
limitation, the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act
(50 U.S.C. § 1 et seq., as amended), or any foreign asset control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.

 

37



--------------------------------------------------------------------------------

10.3

General Provisions.

 

  10.3.1

Seller’s Warranties Deemed Modified. To the extent that Buyer knows or is deemed
to know prior to the expiration of the Due Diligence Period that Seller’s
Warranties are inaccurate, untrue or incorrect in any way, such representations
and warranties shall be deemed modified to reflect Buyer’s knowledge or deemed
knowledge, as the case may be.

 

  10.3.2

Breach of Seller’s Warranties prior to the HC III Closing.

 

  (a)

If at or prior to the HC III Closing, any Buyer’s Representative obtains actual
knowledge that any of Seller’s Warranties are untrue, inaccurate or incorrect in
any material respect, Buyer shall give Seller written notice thereof within five
(5) business days of obtaining such knowledge (but, in any event, prior to the
HC III Closing). If at or prior to the HC III Closing, Seller obtains actual
knowledge that any of Seller’s Warranties are untrue, inaccurate or incorrect in
any material respect, Seller shall give Buyer written notice thereof within five
(5) business days of obtaining such knowledge (but, in any event, prior to the
HC III Closing). In either such event, Seller shall have the right to cure such
misrepresentation or breach.

 

  (b)

If any misrepresentation or breach of any of Seller’s Warranties is first
discovered by Buyer after the expiration of the Due Diligence Period but prior
to HC III Closing and Seller either does not elect to or is not able to so cure
any such misrepresentation or breach, then Buyer, as its sole and exclusive
remedy for any and all such misrepresentations or breaches, shall have the
following rights:

 

  (i)

If any of Seller’s Warranties are, in the aggregate, untrue, inaccurate or
incorrect in any material respect, then Buyer may elect either (A) to waive such
misrepresentations or breaches and consummate the HC III portion of the
Transactions without any reduction of or credit against the HC III Purchase
Price, or (B) to terminate this Agreement by written notice given to Seller
prior to or on the HC III Closing Date, in which event this Agreement shall be
terminated, the Deposit shall be returned to Buyer and, thereafter, neither
party shall have any further rights or obligations hereunder except as provided
in any section hereof that by its terms expressly provides that it survives any
termination of this Agreement.

 

  (ii)

If any of Seller’s Warranties are untrue, inaccurate or incorrect but are not,
in the aggregate, untrue, inaccurate or incorrect in any material respect, Buyer
shall be deemed to waive such misrepresentation or breach of warranty, and Buyer
shall be required to consummate the HC III portion of the Transactions

 

38



--------------------------------------------------------------------------------

 

without any reduction of or credit against the HC III Purchase Price.

 

  (c)

The untruth, inaccuracy or incorrectness of Seller’s Warranties shall be deemed
material for purposes of this Agreement only if Buyer’s aggregate damages
resulting from the untruth, inaccuracy or incorrectness of Seller’s Warranties
are reasonably estimated to exceed One Hundred Thousand and No/100 Dollars
($100,000.00).

 

  10.3.3

Breach of Seller’s Warranties prior to the HC IV Closing.

 

  (a)

If, after the HC III Closing, but at or prior to the HC IV Closing, any Buyer’s
Representative obtains actual knowledge that any of Seller’s Warranties are
untrue, inaccurate or incorrect in any material respect, Buyer shall give Seller
written notice thereof within five (5) business days of obtaining such knowledge
(but, in any event, prior to the HC IV Closing). If, after the HC III Closing,
but at or prior to the HC IV Closing, Seller obtains actual knowledge that any
of Seller’s Warranties are untrue, inaccurate or incorrect in any material
respect, Seller shall give Buyer written notice thereof within five (5) business
days of obtaining such knowledge (but, in any event, prior to the HC IV
Closing). In either such event, Seller shall have the right to cure such
misrepresentation or breach.

 

  (b)

If any misrepresentation or breach of any of Seller’s Warranties is first
discovered by Buyer after the HC III Closing but prior to HC IV Closing and
Seller either does not elect to or is not able to so cure any such
misrepresentation or breach, then Buyer, as its sole and exclusive remedy for
any and all such misrepresentations or breaches, shall have the following
rights:

 

  (i)

If any of Seller’s Warranties are, in the aggregate, untrue, inaccurate or
incorrect in any material respect, then Buyer may elect either (A) to waive such
misrepresentations or breaches and consummate the HC IV portion of the
Transactions without any reduction of or credit against the HC IV Purchase
Price, or (B) to terminate this Agreement by written notice given to Seller
prior to or on the HC IV Closing Date, in which event this Agreement shall be
terminated, the Deposit shall be returned to Buyer and, thereafter, neither
party shall have any further rights or obligations hereunder except as provided
in any section hereof that by its terms expressly provides that it survives any
termination of this Agreement.

 

  (ii)

If any of Seller’s Warranties are untrue, inaccurate or incorrect but are not,
in the aggregate, untrue, inaccurate or incorrect in any material respect, Buyer
shall be deemed to waive such misrepresentation or breach of warranty, and Buyer
shall be required to consummate the HC IV portion of the Transactions

 

39



--------------------------------------------------------------------------------

 

without any reduction of or credit against the HC IV Purchase Price.

 

  10.3.4

Survival; Limitation on Seller’s Liability. Seller’s Warranties related to the
HC III Property shall survive the HC III Closing and not be merged therein for a
period of one (1) year and Seller shall only be liable to Buyer hereunder for a
breach of a Seller’s Warranty related to the HC III Property with respect to
which a claim is made by Buyer against Seller on or before the date that is one
(1) year after the date of the HC III Closing. Seller’s Warranties related to
the HC IV Property shall survive the HC IV Closing and not be merged therein for
a period of one (1) year and Seller shall only be liable to Buyer hereunder for
a breach of a Seller’s Warranty related to the HC IV Property with respect to
which a claim is made by Buyer against Seller on or before the date that is one
(1) year after the date of the HC IV Closing. Anything in this Agreement to the
contrary notwithstanding, the maximum aggregate liability of Seller for breaches
of Seller’s Warranties shall be limited as set forth in Section 15.13 hereof.
Notwithstanding the foregoing, however, if the HC III Closing occurs, Buyer
hereby expressly waives, relinquishes and releases any right or remedy available
to it at law, in equity, under this Agreement or otherwise to make a claim
against Seller for damages that Buyer may incur, or to rescind this Agreement
and the HC III portion of the Transactions, as the result of any of Seller’s
Warranties related to the HC III Property being untrue, inaccurate or incorrect
if (a) Buyer knew or is deemed to know that such representation or warranty was
untrue, inaccurate or incorrect at the time of the HC III Closing, or
(b) Buyer’s damages as a result of such representations or warranties being
untrue, inaccurate or incorrect are reasonably estimated to aggregate less than
One Hundred Thousand and No/100 Dollars ($100,000.00). Notwithstanding the
foregoing, however, if the HC IV Closing occurs, Buyer hereby expressly waives,
relinquishes and releases any right or remedy available to it at law, in equity,
under this Agreement or otherwise to make a claim against Seller for damages
that Buyer may incur, or to rescind this Agreement and the HC IV portion of the
Transactions, as the result of any of Seller’s Warranties related to the HC IV
Property being untrue, inaccurate or incorrect if (a) Buyer knew or is deemed to
know that such representation or warranty was untrue, inaccurate or incorrect at
the time of the HC IV Closing, or (b) Buyer’s damages as a result of such
representations or warranties being untrue, inaccurate or incorrect are
reasonably estimated to aggregate less than One Hundred Thousand and No/100
Dollars ($100,000.00).

ARTICLE 11 - COVENANTS

 

11.1

Buyer’s Covenants. Buyer hereby covenants as follows:

 

40



--------------------------------------------------------------------------------

  11.1.1

Confidentiality. Buyer acknowledges that any information heretofore or hereafter
furnished to Buyer with respect to the Property has been and will be so
furnished on the condition that Buyer maintains the confidentiality thereof.
Accordingly, Buyer shall hold, and shall cause Buyer’s Representatives to hold,
in strict confidence, and Buyer shall not disclose, and shall prohibit Buyer’s
Representatives from disclosing, to any other person without the prior written
consent of Seller: (a) the terms of this Agreement, and (b) any of the
information related to the Property delivered to or for the benefit of Buyer
whether by any Buyer’s Representatives or by any of the Seller Parties,
including, but not limited to, any information heretofore or hereafter obtained
by any Buyer’s Representatives in connection with its Due Diligence. Buyer’s
obligation under clause (a) of the immediately preceding sentence shall survive
the Closing for a period of two (2) years. In the event the Closing does not
occur or this Agreement is terminated, Buyer shall promptly return to Seller or
destroy all copies of documents containing any of such information without
retaining any copy thereof or extract therefrom. Seller acknowledges that Buyer
is a publicly traded entity and, as such, Buyer has obligations to make certain
disclosures in order to comply with applicable Laws. Notwithstanding anything to
the contrary hereinabove set forth, Buyer may disclose such information (i) on a
need-to-know basis to Buyer’s Representatives, its employees, members of
professional firms serving it or potential lenders, (ii) as any governmental
agency may require in order to comply with applicable Laws or a court order, and
(iii) to the extent that such information is a matter of public record. The
provisions of this Subsection 11.1.1 shall survive any termination of this
Agreement for a period of two (2) years.

 

  11.1.2

Buyer’s Indemnity. Buyer hereby agrees to indemnify, defend, and hold each of
the Seller Parties free and harmless from and against any and all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) arising out
of or resulting from (a) the breach of the terms of Subsection 11.1.1 or (b) the
entry on the Real Property and/or the conduct of any Due Diligence by any
Buyer’s Representatives at any time prior to the HC IV Closing; provided,
however, that Buyer’s obligations under this clause (b) shall not apply to the
mere discovery of a pre-existing environmental or physical condition at the
Property. The provisions of this section shall survive the Closings (and not be
merged therein) or any termination of this Agreement.

 

11.2

Seller’s Covenants. Seller hereby covenants as follows:

 

  11.2.1

Contracts and Leases. Without Buyer’s prior consent, which consent shall not be
unreasonably withheld, conditioned or delayed, between the Effective Date hereof
and the HC III Closing Date or the HC IV Closing Date, as applicable, Seller
shall not extend, renew, replace or otherwise modify any Contract or Lease or
enter into any new service contract, lease or agreement unless such Contract,
service contract, lease or

 

41



--------------------------------------------------------------------------------

 

agreement (as so extended, renewed, replaced or modified) can be terminated by
the owner of the Property without penalty on not more than thirty (30) days’
notice. Seller shall furnish Buyer with a written notice of the proposed
transaction which shall contain information that Seller believes is reasonably
necessary to enable Buyer to make informed decisions with respect to the
advisability of the proposed transaction. If Buyer fails to object in writing to
the terms set forth in Seller’s notice within five (5) business days after
receipt thereof, Buyer shall be deemed to have approved the proposed
transaction. Buyer’s consent shall not be unreasonably withheld, conditioned or
delayed with respect to any such transaction that is proposed prior to the
expiration of the Due Diligence Period. Buyer, in its sole and absolute
discretion, shall be entitled to grant or withhold its consent with respect to
any such transaction that is proposed between the expiration of the Due
Diligence Period and the HC III Closing or the HC IV Closing, as applicable.

 

  11.2.2

Maintenance of Property. Except to the extent Seller is relieved of such
obligations by Article 13, between the Effective Date hereof and the HC III
Closing Date or the HC IV Closing Date, as applicable, Seller shall maintain and
keep the Property in a manner consistent with Seller’s past practices with
respect to the Property; provided, however, that, subject to Buyer’s right to
terminate this Agreement prior to the expiration of the Due Diligence Period in
accordance with the terms of Article 5, Buyer hereby agrees that, except for
breaches of this Section 11.2.2, Buyer, shall accept the Property subject to,
and Seller shall have no obligation to cure, (a) any violations of Laws, or
(b) any physical conditions which would give rise to violations of Laws, whether
the same now exist or arise prior to the HC III Closing or the HC IV Closing, as
applicable. Between the Effective Date hereof and the HC III Closing Date or the
HC IV Closing Date, as applicable, Seller will advise Buyer of any written
notice Seller receives after the Effective Date hereof from any governmental
authority of the violation of any Laws regulating the condition or use of the HC
III Property or the HC IV Property, as applicable.

 

11.3

Mutual Covenants.

 

  11.3.1

Publicity. Seller and Buyer each hereby covenant and agree that (a) prior to the
HC IV Closing neither Seller nor Buyer shall issue any Release (as hereinafter
defined) with respect to the Transactions without the prior consent of the
other, except to the extent required by applicable Law, and (b) after the HC IV
Closing, any Release issued by either Seller or Buyer shall be subject to the
review and approval of both parties (which approval shall not be unreasonably
withheld, conditioned or delayed), except to the extent required by applicable
Law. Seller acknowledges that Buyer is a publicly traded entity and, as such,
Buyer has obligations to make certain public statements in order to comply with
applicable Laws. If either Seller or Buyer is required by applicable Law to
issue a Release, such party shall, at

 

42



--------------------------------------------------------------------------------

 

least two (2) business days prior to the issuance of the same, deliver a copy of
the proposed Release to the other party for its review. Seller and Buyer
acknowledge and agree that the delivery of the Release to the other party as
required pursuant to the foregoing sentence shall not imply that the approval of
the Release by the receiving party is a condition precedent to the issuance
thereof. As used herein, the term “Release” shall mean any press release or
public statement with respect to the Transactions or this Agreement.

 

  11.3.2

Brokers. Seller and Buyer expressly acknowledge that Seller’s Broker has acted
as the exclusive broker with respect to the Transactions and with respect to
this Agreement. Seller shall pay any brokerage commission due to Seller’s Broker
in accordance with the separate agreement between Seller and Seller’s Broker.
Seller agrees to hold Buyer harmless and indemnify Buyer from and against any
and all Liabilities (including reasonable attorneys’ fees, expenses and
disbursements) suffered or incurred by Buyer as a result of any claims by
Seller’s Broker or any other party claiming to have represented Seller as broker
in connection with the Transactions. Buyer agrees to hold Seller harmless and
indemnify Seller from and against any and all Liabilities (including reasonable
attorneys’ fees, expenses and disbursements) suffered or incurred by Seller as a
result of any claims by any party claiming to have represented Buyer as broker
in connection with the Transactions.

 

  11.3.3

Tax Protests; Tax Refunds and Credits. Seller shall have the right to continue
and to control the progress of and to make all decisions with respect to any
contest of the real estate taxes and personal property taxes for the Property
due and payable during the Closing Year and all prior years. Buyer shall have
the right to control the progress of and to make all decisions with respect to
any tax contest of the real estate taxes and personal property taxes for the
Property due and payable during all years subsequent to the Closing Year. All
real estate and personal property tax refunds and credits received after Closing
with respect to the Property shall be applied in the following order of
priority: first, to pay the costs and expenses (including reasonable attorneys’
fees, expenses and disbursements) incurred in connection with obtaining such tax
refund or credit; and second, apportioned between Buyer and Seller as follows:

 

  (a)

with respect to any refunds or credits attributable to real estate and personal
property taxes due and payable during the Closing Year (regardless of the year
for which such taxes are assessed), such refunds and credits shall be
apportioned between Buyer and Seller in the manner provided in Section 6.3;

 

  (b)

with respect to any refunds or credits attributable to real estate and personal
property taxes due and payable during any period prior to the

 

43



--------------------------------------------------------------------------------

 

Closing Year (regardless of the year for which such taxes are assessed), Seller
shall be entitled to the entire refunds and credits; and

 

  (c)

with respect to any refunds or credits attributable to real estate and personal
property taxes due and payable during any period after the Closing Year
(regardless of the year for which such taxes are assessed), Buyer shall be
entitled to the entire refunds and credits.

 

  11.3.4

Survival. The provisions of this Section 11.3 shall survive the Closings (and
not be merged therein) or earlier termination of this Agreement.

ARTICLE 12 - DEFAULT AND REMEDIES

 

12.1

Buyer Defaults and Seller Remedies.

 

  12.1.1

If, on or before the HC III Closing Date, (i) Buyer is in default of any of its
obligations hereunder, or (ii) any of Buyer’s representations or warranties are,
in the aggregate, untrue, inaccurate or incorrect in any material respect, or
(iii) the HC III Closing otherwise fails to occur by reason of Buyer’s failure
or refusal to perform its obligations hereunder in a prompt and timely manner,
and any such circumstance described in any of clauses (i), (ii) or
(iii) continues for ten (10) days after written notice from Seller to Buyer,
which written notice shall detail such default, untruth or failure, as
applicable, then Seller may elect to (a) terminate this Agreement by written
notice to Buyer, promptly after which the Deposit shall be paid to Seller as
liquidated damages and, thereafter, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement, or (b) waive the condition and proceed to close
the HC III portion of the Transactions.

 

  12.1.2

If, after the HC III Closing Date, but on or before the HC IV Closing Date,
(i) Buyer is in default of any of its obligations hereunder, or (ii) any of
Buyer’s representations or warranties are, in the aggregate, untrue, inaccurate
or incorrect in any material respect, or (iii) the HC IV Closing otherwise fails
to occur by reason of Buyer’s failure or refusal to perform its obligations
hereunder in a prompt and timely manner, and any such circumstance described in
any of clauses (i), (ii) or (iii) continues for ten (10) days after written
notice from Seller to Buyer, which written notice shall detail such default,
untruth or failure, as applicable, then Seller may elect to (a) terminate this
Agreement by written notice to Buyer, promptly after which the Deposit shall be
paid to Seller as liquidated damages and, thereafter, the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement or which expressly survived the HC III
Closing, or (b) waive the condition and proceed to close the HC IV portion of
the Transactions.

 

12.2

Seller Defaults and Buyer Remedies.

 

44



--------------------------------------------------------------------------------

  12.2.1

If, on or before the HC III Closing Date, (i) Seller is in default of any of its
obligations hereunder, or (ii) any of Seller’s Warranties are, in the aggregate,
untrue, inaccurate or incorrect in any material respect, or (iii) the HC III
Closing otherwise fails to occur by reason of Seller’s failure or refusal to
perform its obligations hereunder in a prompt and timely manner, and any such
circumstance described in any of clauses (i), (ii) or (iii) continues for ten
(10) days after written notice from Buyer to Seller, which written notice shall
detail such default, untruth or failure, as applicable, then Buyer shall have
the right, to elect, as its sole and exclusive remedy, to (a) terminate this
Agreement by written notice to Seller, promptly after which the Deposit shall be
returned to Buyer and, thereafter, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement, or (b) waive the condition and proceed to close
the HC III portion of the Transactions, or (c) seek specific performance of this
Agreement by Seller. As a condition precedent to Buyer exercising any right it
may have to bring an action for specific performance hereunder, Buyer must
commence such an action within ninety (90) days after the occurrence of Seller’s
default. Buyer agrees that its failure to timely commence such an action for
specific performance within such ninety (90) day period shall be deemed a waiver
by it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against any portion of the
Property.

 

  12.2.2

If, after the HC III Closing, but at or before the HC IV Closing, (i) Seller is
in default of any of its obligations hereunder, or (ii) any of Seller’s
Warranties are, in the aggregate, untrue, inaccurate or incorrect in any
material respect, or (iii) the HC IV Closing otherwise fails to occur by reason
of Seller’s failure or refusal to perform its obligations hereunder in a prompt
and timely manner, and any such circumstance described in any of clauses (i),
(ii) or (iii) continues for ten (10) days after written notice from Buyer to
Seller, which written notice shall detail such default, untruth or failure, as
applicable, then Buyer shall have the right, to elect, as its sole and exclusive
remedy, to (a) terminate this Agreement by written notice to Seller, promptly
after which the Deposit shall be returned to Buyer and, thereafter, the parties
shall have no further rights or obligations hereunder except for obligations
which expressly survive the termination of this Agreement or which expressly
survived the HC III Closing, or (b) waive the condition and proceed to close the
HC IV portion of the Transactions, or (c) seek specific performance of this
Agreement by Seller. As a condition precedent to Buyer exercising any right it
may have to bring an action for specific performance hereunder, Buyer must
commence such an action within ninety (90) days after the occurrence of Seller’s
default. Buyer agrees that its failure to timely commence such an action for
specific performance within such ninety (90) day period shall be deemed a waiver
by it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against any portion of the
Property.

 

45



--------------------------------------------------------------------------------

ARTICLE 13 - CONDEMNATION/CASUALTY

 

13.1

Right to Terminate. If, after the Effective Date hereof, (a) any portion of the
Property is taken by condemnation or eminent domain (or is the subject of a
pending taking which has not yet been consummated), or (b) any portion of the
Property is damaged or destroyed (excluding routine wear and tear), Seller shall
notify Buyer in writing of such fact promptly after obtaining knowledge thereof.
If the Property is the subject of a Major Casualty/Condemnation that occurs
after the Effective Date hereof, Buyer shall have the right to terminate this
Agreement by giving written notice to Seller no later than ten (10) business
days after the giving of Seller’s notice, and the applicable Closing Date shall
be extended, if necessary, to provide sufficient time for Buyer to make such
election. The failure by Buyer to so elect in writing to terminate this
Agreement within such ten (10) business day period shall be deemed an election
not to terminate this Agreement. If this Agreement is terminated pursuant to
this Section 13.1, the Deposit shall be returned to Buyer and, thereafter, this
Agreement shall terminate and neither party to this Agreement shall have any
further rights or obligations hereunder other than any arising under any section
herein which expressly provides that it shall survive the termination of this
Agreement.

 

13.2

Allocation of Proceeds and Awards. If a condemnation or casualty occurs after
the Effective Date hereof and this Agreement is not terminated as permitted
pursuant to the terms of Section 13.1, then this Agreement shall remain in full
force and effect, Buyer shall acquire the remainder of the Property upon the
terms and conditions set forth herein and at the applicable Closing:

 

  (a)

if the awards or proceeds, as the case may be, have been paid to Seller prior to
the applicable Closing, Buyer shall receive a credit at the applicable Closing
equal to (i) the amount of any such award or proceeds on account of such
condemnation or casualty, plus (ii) if a casualty has occurred and such casualty
is an insured casualty, an amount equal to Seller’s deductible with respect to
such casualty, less (iii) an amount equal to the Seller-Allocated Amounts; and

 

  (b)

to the extent that such award or proceeds have not been paid to Seller prior to
the applicable Closing, (i) if a casualty has occurred and such casualty is an
insured casualty, Buyer shall receive a credit at the applicable Closing equal
to Seller’s deductible with respect to such casualty, less an amount equal to
the Seller-Allocated Amounts, and (ii) Seller shall assign to Buyer at the
applicable Closing (without recourse to Seller) the rights of Seller to, and
Buyer shall be entitled to receive and retain, such awards or proceeds;
provided, however, that within five (5) business days after receipt of such
awards or proceeds, Buyer shall pay to Seller an amount equal to the
Seller-Allocated Amounts not previously paid to Seller.

 

46



--------------------------------------------------------------------------------

  13.3

Insurance. Seller shall maintain the property insurance coverage currently in
effect for the Property, or comparable coverage, through the earlier of any
termination of this Agreement or the applicable Closing Date.

 

  13.4

Waiver. The provisions of this Article 13 supersede the provisions of any
applicable Laws with respect to the subject matter of this Article 13.

ARTICLE 14 - ESCROW PROVISIONS

The Deposit and any other sums (including, without limitation, any interest
earned on such other sums) which the parties agree shall be held in escrow
(herein collectively called the “Escrow Deposits”), shall be held by the Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:

 

  (a)

The Escrow Agent shall invest the Escrow Deposits in government insured
non-interest bearing instruments reasonably satisfactory to both Buyer and
Seller, shall not commingle the Escrow Deposits with any funds of the Escrow
Agent or others, and shall promptly provide Buyer and Seller with confirmation
of the investments made.

 

  (b)

If the HC IV Closing occurs, the Escrow Agent shall deliver the Escrow Deposits
to, or upon the instructions of, Seller on the HC IV Closing Date.

 

  (c)

If for any reason the HC IV Closing does not occur, the Escrow Agent shall
deliver the Escrow Deposits to Seller or Buyer only upon receipt of a written
demand therefor from such party, subject to the following provisions of this
Subsection (c). If for any reason the HC IV Closing does not occur and either
party makes a written demand upon the Escrow Agent for payment of the Escrow
Deposits, the Escrow Agent shall give written notice to the other party of such
demand. If the Escrow Agent does not receive a written objection from the other
party to the proposed payment within ten (10) days after the giving of such
notice, the Escrow Agent is hereby authorized to make such payment. If the
Escrow Agent does receive such written objection within such period, the Escrow
Agent shall continue to hold such amount until otherwise directed by written
instructions signed by Seller and Buyer or a final judgment of a court.

 

  (d)

The parties acknowledge that the Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that the Escrow Agent shall not be
deemed to be the agent of either of the parties, and that the Escrow Agent shall
not be liable to either of the parties for any action or omission on its part
taken or made in good faith, and not in disregard of this Agreement, but shall
be liable for its negligent acts and for any Liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred by Seller or Buyer
resulting from the Escrow Agent’s mistake of law respecting the Escrow Agent’s
scope or nature of

 

47



--------------------------------------------------------------------------------

 

its duties. Seller and Buyer shall jointly and severally indemnify and hold the
Escrow Agent harmless from and against all Liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred in connection with the
performance of the Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent.

 

  (e)

The Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that the Escrow Agent has received and
shall hold the Escrow Deposits in escrow, and shall disburse the Escrow Deposits
pursuant to the provisions of this Article 14.

The provisions of this Article 14 shall survive the Closing (and not be merged
therein) or earlier termination of this Agreement.

ARTICLE 15 - MISCELLANEOUS

 

15.1

Buyer’s Assignment. Buyer may assign its rights and obligations under this
Agreement in whole or in part to one or more Affiliates of Buyer without the
written consent of Seller. Except as otherwise provided, Buyer shall not assign
this Agreement or its rights hereunder to any individual or entity without the
prior written consent of Seller, which consent Seller may grant or withhold in
its sole and absolute discretion, and any such assignment shall be null and void
ab initio. In the event of any permitted assignment by Buyer, any assignee shall
assume any and all obligations and liabilities of Buyer under this Agreement
but, notwithstanding such assumption, Buyer shall continue to be liable
hereunder.

 

15.2

Designation Agreement. Section 6045(e) of the United States Internal Revenue
Code and the regulations promulgated thereunder (herein collectively called the
“Reporting Requirements”) require an information return to be made to the United
States Internal Revenue Service, and a statement to be furnished to Seller, in
connection with the Transactions. Escrow Agent is either (x) the person
responsible for closing the Transactions (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transactions (as described in the Reporting Requirements). Accordingly:

 

  (a)

Escrow Agent is hereby designated as the “Reporting Person” (as defined in the
Reporting Requirements) for the Transactions. Escrow Agent shall perform all
duties that are required by the Reporting Requirements to be performed by the
Reporting Person for the Transactions.

 

  (b)

Seller and Buyer shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transactions.

 

48



--------------------------------------------------------------------------------

  (c)

Each of the parties hereto shall retain this Agreement for a period of four
(4) years following the calendar year during which Closing occurs.

 

15.3

Survival/Merger. Except for the provisions of this Agreement which are
explicitly stated to survive the HC IV Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the HC IV Purchase
Price, the HC IV Deed and the other HC IV Closing Documents and the acceptance
thereof shall effect a merger, and be deemed the full performance and discharge
of every obligation on the part of Buyer and Seller to be performed hereunder.

 

15.4

Integration; Waiver. This Agreement, together with the Exhibits hereto, embodies
and constitutes the entire understanding between the parties with respect to the
Transactions and all prior agreements, understandings, representations and
statements, oral or written, are merged into this Agreement. Neither this
Agreement nor any provision hereof may be waived, modified, amended, discharged
or terminated except by an instrument signed by the party against whom the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument. No waiver by
either party hereto of any failure or refusal by the other party to comply with
its obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

 

15.5

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the law of the State in which the Property is located.

 

15.6

Captions Not Binding; Exhibits. The captions in this Agreement are inserted for
reference only and in no way define, describe or limit the scope or intent of
this Agreement or of any of the provisions hereof. All Exhibits attached hereto
shall be incorporated by reference as if set out herein in full.

 

15.7

Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

15.8

Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby,

 

49



--------------------------------------------------------------------------------

 

and each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.

 

15.9

Notices. Any notice, demand or other communication required to be given or to be
served upon any party hereunder shall be void and of no effect unless given in
accordance with the provisions of this section. All notices, demands or other
communications must be in writing and delivered to the person to whom it is
directed, either (i) via hand-delivery to the recipient at the address specified
below, or (ii) via United States Postal Service certified mail, return receipt
requested, postage prepaid and addressed to the recipient as specified below, or
(iii) via reputable overnight delivery service, postage prepaid and addressed to
the recipient as specified below, or (iv) via facsimile transmission to the
party at the telecopy number set forth below, provided that such transmission is
followed with a copy sent by overnight delivery. Any notice, demand or other
communication shall be deemed to have been given and received (a) three (3) days
following deposit with the United States Postal Service as certified mail,
return receipt requested, postage prepaid and addressed to the recipient as
specified below, (b) one (1) day following deposit with a reputable overnight
delivery service, postage prepaid and addressed to the recipient as specified
below, or (c) if delivered by any other method, upon receipt.

 

Seller:

  

Heritage Commons III, Ltd.

Heritage Commons IV, Ltd.

c/o Hillwood Development Company, LLC

13600 Heritage Parkway, Suite 200

Fort Worth, Texas 76177

Attn: Michael K. Berry

Telephone: (817) 224-6012

Telecopy: (817) 224-6061

Email: mike.berry@hillwood.com

with copy to:   

Hillwood Development Company, LLC

13600 Heritage Parkway, Suite 200

Fort Worth, Texas 76177

Attn: Don Reid

Telephone: (817) 224-6007

Telecopy: (817) 224-6060

Email: don.reid@hillwood.com

with copy to:   

Kelly Hart & Hallman LLP

201 Main Street, Suite 2500

Fort Worth, Texas 76102

Attn: Chad Key

Telephone: (817) 878-3555

Telecopy: (817) 878-9555

Email: chad.key@kellyhart.com

 

50



--------------------------------------------------------------------------------

Buyer:

  

Macquarie CNL Income, LP

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attn: John McRae

Attn: John Starr

Telephone: (407) 540-7701

Telecopy: (407) 540-7750

Email: john.mcrae@cnl.com

Email: john.starr@cnl.com

with copy to:   

Macquarie CNL Income, LP

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attn: Sandra C. Gordon, Senior Vice President, Legal

Telephone: (407) 540-7591

Telecopy: (407) 540-2500

Email: sandra.gordon@cnl.com

with copy to:   

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue, Suite 800

Orlando, Florida 32801

Attention: Joaquin E. Martinez

Phone: (407) 843-4600

Fax: (407) 843-4444

Email: quino.martinez@lddkr.com

Any party entitled to receive notices hereunder may change the address for
notice specified above by giving the other party ten days’ advance written
notice of such change of address. A party’s attorney may send notices on behalf
of that party, but a notice is not effective against a party if sent only to
that party’s attorney or only to the party without also sending a copy to that
party’s attorney.

 

15.10

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

 

15.11

No Recordation. Seller and Buyer each agrees that neither this Agreement nor any
memorandum or notice hereof shall be recorded and Buyer agrees (a) not to file
any notice of pendency or other instrument (other than a judgment) against the
Property or any portion thereof in connection herewith and (b) to indemnify
Seller against all Liabilities (including reasonable attorneys’ fees, expenses
and disbursements) incurred by Seller by reason of the filing by Buyer of such
notice of pendency or other instrument. Notwithstanding the

 

51



--------------------------------------------------------------------------------

 

foregoing, if the same is permitted pursuant to applicable Laws, Buyer shall be
entitled to record a notice of lis pendens if Buyer is entitled to seek (and is
actually seeking) specific performance of this Agreement by Seller in accordance
with the terms of Section 12.2 hereof or in such other applicable circumstances
in which Buyer is seeking to enforce its rights hereunder.

 

15.12

Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement, any amendment or
modification hereof or any of the Closing Documents.

 

15.13

Maximum Aggregate Liability. Notwithstanding any provision to the contrary
contained in this Agreement or the Closing Documents, the maximum aggregate
liability of the Seller Parties, and the maximum aggregate amount which may be
awarded to and collected by Buyer, in connection with the Transactions, the
Property, under this Agreement and under all Closing Documents (including,
without limitation, in connection with the breach of any of Seller’s Warranties
for which a claim is timely made by Buyer) shall not exceed One Million and
No/100 Dollars ($1,000,000.00). The provisions of this section shall survive the
Closings (and not be merged therein) or any earlier termination of this
Agreement.

 

15.14

Time of Essence. Time is of the essence with respect to this Agreement.

 

15.15

JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THE
TRANSACTIONS, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND
SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF TARRANT, STATE OF TEXAS
AND THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS, AND
(B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF
ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH
PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.

 

52



--------------------------------------------------------------------------------

15.16

WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY PROCEEDINGS
BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THE TRANSACTIONS, THIS AGREEMENT, THE PROPERTY OR THE
RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS SECTION SHALL
SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF
THIS AGREEMENT.

 

15.17

Facsimile Signatures. Signatures to this Agreement transmitted by telecopy shall
be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Agreement with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other party to this Agreement.

 

15.18

Flood Plain. Seller makes no representation or warranty, express or implied,
regarding the location of any 100 year flood plain or U.S. jurisdictional waters
or the impact of a 100 year flood plain or U.S. jurisdictional waters on the
Real Property. Any costs or expenses associated with the revision of the 100
year flood plain or revision of the 100 year flood plain map or in connection
with U.S. jurisdictional waters, including without limitation (a) administrative
and filing expenses for obtaining a conditional letter of map revision or letter
of map revision or in dealing with or complying with any directives or
requirements of the U.S. Army Corps of Engineers, and (b) costs of construction
to revise the 100 year flood plain or in connection with development or
construction within or near any U.S. jurisdictional waters, shall be borne
solely and exclusively by Buyer, and Seller shall have no liability therefor.

 

15.19

Multiple Sellers. Buyer acknowledges that the Property may be owned by both HC
III and HC IV. Notwithstanding anything to the contrary, HC III and HC IV shall
each only be liable for those representations, warranties, covenants, costs and
other obligations of Seller under this Agreement which relate to the portion of
the Property that is owned by such party (and not those representations,
warranties, covenants, costs and other obligations of Seller under this
Agreement which relate to the portions of the Property which are not owned by
such party). Notwithstanding anything to the contrary, (i) the representations,
warranties, covenants and other obligations of Buyer under this Agreement are
made for the benefit of both HC III and HC IV, and HC III and HC IV shall have
the right to enforce Seller’s rights and pursue Seller’s remedies under this
Agreement either jointly or severally to the extent of their respective
interests hereunder, and (ii) the water and mineral reservations contemplated in
this Agreement shall inure only to the benefit of the party who currently owns
the applicable portion of the Property. Buyer may rely upon any notice or demand
given by or on behalf of either HC III or HC IV and may presume any such notice
or demand to be binding on both HC III and HC IV.

 

53



--------------------------------------------------------------------------------

15.20

Multiple Buyers. Seller acknowledges that the Property may be acquired by
multiple Affiliates of Buyer. Notwithstanding anything to the contrary, to the
extent this Agreement is assigned to one or more of Buyer’s Affiliates pursuant
to Section 15.1 hereof, Buyer’s Affiliates shall only be liable for those
representations, warranties, covenants, costs and other obligations of Buyer
under this Agreement which relate to the portion of the Property that is to be
acquired by such party (and not those representations, warranties, covenants,
costs and other obligations of Buyer under this Agreement which relate to the
portions of the Property which are not owned by such party). Notwithstanding
anything to the contrary, the representations, warranties, covenants and other
obligations of Seller under this Agreement are made for the benefit of Buyer and
Buyer’s Affiliates (to the extent this Agreement is assigned pursuant to
Section 15.1 hereof), and Buyer’s Affiliates shall have the right to enforce
Buyer’s rights and pursue Buyer’s remedies under this Agreement either jointly
or severally to the extent of their respective interests hereunder. Seller may
rely upon any notice or demand given by or on behalf of either Buyer or Buyer’s
Affiliates and may presume any such notice or demand to be binding on both Buyer
and Buyer’s Affiliates.

[Remainder of page intentionally blank]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the Effective Date.

 

HC III:

HERITAGE COMMONS III, LTD.,

a Texas limited partnership

By:

    

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

By:

    

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

    

By:

 

/s/ Michael K. Berry

    

Name:

 

Michael K. Berry

    

Title:

 

Executive Vice President

HC IV:

HERITAGE COMMONS IV, LTD.,

a Texas limited partnership

By:

    

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

By:

    

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

    

By:

 

/s/ Michael K. Berry

    

Name:

 

Michael K. Berry

    

Title:

 

Executive Vice President

[Signatures continued on the following page]

 

55



--------------------------------------------------------------------------------

BUYER:

MACQUARIE CNL INCOME, LP,

a Delaware limited partnership

By:

    

Macquarie CNL Income GP, LLC,

a Delaware limited liability company

its General Partner

By:

    

Macquarie CNL Global Income Trust, Inc.,

a Maryland corporation

its Managing Member

    

By:

 

    /s/ Robert A. Bourne

    

Name:

 

          Robert A. Bourne

    

Title:

 

     Chief Executive Officer

 

 

56



--------------------------------------------------------------------------------

AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (b) comply with the provisions of Article 14 and Section 15.2.

In witness whereof, the undersigned has executed this Agreement as of
    4/25/2011    , 2011.

 

REPUBLIC TITLE OF TEXAS, INC.

By:

 

        /s/ Anne Gross

Name:

 

              Anne Gross

Title:

 

            Vice President

 

 

57



--------------------------------------------------------------------------------

EXHIBIT A-1 TO PSA

LEGAL DESCRIPTION OF THE HC III PROPERTY

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT A-2 TO PSA

LEGAL DESCRIPTION OF THE HC IV PROPERTY

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT B-1 TO PSA

LIST OF HC III CONTRACTS

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT B-2 TO PSA

LIST OF HC IV CONTRACTS

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT C-1 TO PSA

LIST OF HC III LEASES

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT C-2 TO PSA

LIST OF HC IV LEASES

[Omitted as not necessary for an understanding of the agreement]

 



--------------------------------------------------------------------------------

EXHIBIT D-1 TO PSA

LIST OF HC III PERSONAL PROPERTY

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT D-2 TO PSA

LIST OF HC IV PERSONAL PROPERTY

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT E TO PSA

FORM OF SPECIAL WARRANTY DEED

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT F TO PSA

FORM OF BILL OF SALE

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT G TO PSA

FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT H TO PSA

FORM OF ASSIGNMENT OF LEASES

[Omitted as not necessary to an understanding of the agreement]

 



--------------------------------------------------------------------------------

EXHIBIT I TO PSA

NOTICES OF LITIGATION, CONTRACT DEFAULTS

AND GOVERNMENTAL VIOLATION

[Omitted as not necessary to an understanding of the agreement]

EXHIBIT J TO PSA

FORM OF TENANT NOTIFICATION LETTER

[Omitted as not necessary to an understanding of the agreement]

EXHIBIT K TO PSA

[Omitted as not necessary to an understanding of the agreement]

EXHIBIT L TO PSA

FORM OF LICENSE

[Omitted as not necessary to an understanding of the agreement]

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective as of this 10th day of May, 2011, by and between HERITAGE COMMONS III,
LTD., a Texas limited partnership (“HC III”) and HERITAGE COMMONS IV, LTD., a
Texas limited partnership (“HC IV”) (HC III and HC IV being collectively
referred to in this Amendment as the “Seller”), and MACQUARIE CNL INCOME, LP, a
Delaware limited partnership (“Buyer”) (each of Seller and Buyer are at times
hereinafter referred to individually as a “Party” and together as the
“Parties”).

R E C I T A L S

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated April 25, 2011 (collectively, the “Agreement”) for the purchase and sale
of all of Seller’s right, title and interest in and to the Property; and

WHEREAS, the Parties desire to amend the Agreement as specifically provided
hereinafter.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1. Recitals. The Parties acknowledge and agree that the foregoing recitals are
true and correct and incorporated herein by reference.

2. Defined Terms. Except as specified to the contrary in this Amendment, all
defined terms in this Amendment have the same meaning set forth in the
Agreement.

3. Agreement on Development Issues. The parties desire to extend the Development
Issues Due Date referenced in Section 5.3.1 of the Agreement through 5:00 p.m.
Central Time on Wednesday, May 18, 2011 and to delete the term “Development
Agreement” from the end of the last paragraph thereof, as such term was
inadvertently included in the final version of the Agreement. As a means of
incorporating such revisions, Section 5.3.1 of the Agreement is hereby deleted
in its entirety and the following substituted therefor:

 

  5.3.1

Agreement on Development Issues. Seller and Buyer shall attempt to agree, in
their respective sole and absolute discretion, upon the following items
(collectively, the “Development Issues”) on or before 5:00 p.m Central Time on
Wednesday, May 18, 2011 (the “Development Issues Due Date”):

 

  (a)

the location and form of the Reserved Easements, as set forth in Section 4.5
above; and

 

1



--------------------------------------------------------------------------------

  (b)

the form of the Property Management Agreement and the Leasing Agreement, as set
forth in Section 4.6 above;

Within five (5) days after the Effective Date, Seller shall deliver the
following items to Buyer for consideration (collectively, “Seller’s Proposals”):
(i) Seller’s proposed location and form of the Reserved Easements, and
(ii) Seller’s proposed form of the Property Management Agreement and the Leasing
Agreement.

4. Conflicts. In the event of any conflict or inconsistency between the
provisions of this Amendment and the provisions of the Agreement, the provisions
of this Amendment shall govern and control.

5. Ratification. As modified by this Amendment, the Agreement is hereby ratified
and confirmed and remains in full force and effect.

6. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

7. Execution of Amendment. Signatures to this Amendment transmitted by telecopy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Amendment with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Amendment, it being expressly agreed that each Party to
this Amendment shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other Party to this Amendment.

[Signatures on following pages]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Amendment to be duly
executed to be effective as of the date first set forth above.

 

HC III:

HERITAGE COMMONS III, LTD.,

a Texas limited partnership

By:

    

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

By:

    

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

    

By:

 

/s/ Michael K. Berry

    

Name:

 

Michael K. Berry

    

Title:

 

Executive Vice President

HC IV:

HERITAGE COMMONS IV, LTD.,

a Texas limited partnership

By:

    

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

By:

    

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

    

By:

 

/s/ Michael K. Berry

    

Name:

 

Michael K. Berry

    

Title:

 

Executive Vice President

 

[Signatures continued on the following page]

 

3



--------------------------------------------------------------------------------

BUYER:

MACQUARIE CNL INCOME, LP,

a Delaware limited partnership

By:

    

Macquarie CNL Income GP, LLC,

a Delaware limited liability company

its General Partner

By:

    

Macquarie CNL Global Income Trust, Inc.,

a Maryland corporation

its Managing Member

    

By:

 

/s/ Steven D. Shackelford

    

Name:

 

Steven D. Shackelford

    

Title:

 

CFO

 

 

4



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective as of this 18th day of May, 2011, by and between HERITAGE COMMONS III,
LTD., a Texas limited partnership (“HC III”) and HERITAGE COMMONS IV, LTD., a
Texas limited partnership (“HC IV”) (HC III and HC IV being collectively
referred to in this Amendment as the “Seller”), and MACQUARIE CNL INCOME, LP, a
Delaware limited partnership (“Buyer”) (each of Seller and Buyer are at times
hereinafter referred to individually as a “Party” and together as the
“Parties”).

R E C I T A L S

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated April 25, 2011 as amended by that certain First Amendment to Purchase and
Sale Agreement effectively dated May 10, 2011 (collectively, the “Agreement”)
for the purchase and sale of all of Seller’s right, title and interest in and to
the Property; and

WHEREAS, the Parties desire to amend the Agreement as specifically provided
hereinafter.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1. Recitals. The Parties acknowledge and agree that the foregoing recitals are
true and correct and incorporated herein by reference.

2. Defined Terms. Except as specified to the contrary in this Amendment, all
defined terms in this Amendment have the same meaning set forth in the
Agreement.

3. Agreement on Development Issues. The parties desire to extend the Development
Issues Due Date referenced in Section 5.3.1 of the Agreement through 5:00 p.m.
Central Time on Monday, May 23, 2011 and to delete the term “Development
Agreement” from the end of the last paragraph thereof, as such term was
inadvertently included in the final version of the Agreement. As a means of
incorporating such revisions, Section 5.3.1 of the Agreement is hereby deleted
in its entirety and the following substituted therefor:

 

  5.3.1

Agreement on Development Issues. Seller and Buyer shall attempt to agree, in
their respective sole and absolute discretion, upon the following items
(collectively, the “Development Issues”) on or before 5:00 p.m Central Time on
Monday, May 23, 2011 (the “Development Issues Due Date”):

 

  (a)

the location and form of the Reserved Easements, as set forth in Section 4.5
above; and

 



--------------------------------------------------------------------------------

  (b)

the form of the Property Management Agreement and the Leasing Agreement, as set
forth in Section 4.6 above;

Within five (5) days after the Effective Date, Seller shall deliver the
following items to Buyer for consideration (collectively, “Seller’s Proposals”):
(i) Seller’s proposed location and form of the Reserved Easements, and
(ii) Seller’s proposed form of the Property Management Agreement and the Leasing
Agreement.

4. Conflicts. In the event of any conflict or inconsistency between the
provisions of this Amendment and the provisions of the Agreement, the provisions
of this Amendment shall govern and control.

5. Ratification. As modified by this Amendment, the Agreement is hereby ratified
and confirmed and remains in full force and effect.

6. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

7. Execution of Amendment. Signatures to this Amendment transmitted by telecopy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Amendment with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Amendment, it being expressly agreed that each Party to
this Amendment shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other Party to this Amendment.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Amendment to be duly
executed to be effective as of the date first set forth above.

 

HC III:

HERITAGE COMMONS III, LTD.,

a Texas limited partnership

By:  

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

    By:  

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

      By:  

/s/ Michael K. Berry

      Name:  

     Michael K. Berry

      Title:  

 Executive Vice President

HC IV:

HERITAGE COMMONS IV, LTD.,

a Texas limited partnership

By:  

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

    By:  

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

      By:  

/s/ Michael K. Berry

      Name:  

     Michael K. Berry

      Title:  

 Executive Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

BUYER:

MACQUARIE CNL INCOME, LP,

a Delaware limited partnership

By:  

Macquarie CNL Income GP, LLC,

a Delaware limited liability company

its General Partner

    By:  

Macquarie CNL Global Income Trust,

Inc., a Maryland corporation

its Managing Member

      By:  

/s/ Andrew A. Hyltin

      Name:  

   Andrew A. Hyltin

      Title:  

        President

 

4



--------------------------------------------------------------------------------

THIRD AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective as of this 23rd day of May, 2011, by and between HERITAGE COMMONS III,
LTD., a Texas limited partnership (“HC III”) and HERITAGE COMMONS IV, LTD., a
Texas limited partnership (“HC IV”) (HC III and HC IV being collectively
referred to in this Amendment as the “Seller”), and MACQUARIE CNL INCOME, LP, a
Delaware limited partnership (“Buyer”) (each of Seller and Buyer are at times
hereinafter referred to individually as a “Party” and together as the
“Parties”).

R E C I T A L S

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated April 25, 2011, as amended by that certain First Amendment to Purchase and
Sale Agreement effectively dated May 10, 2011 and that certain Second Amendment
to Purchase and Sale Agreement effectively dated May 18, 2011 (collectively, the
“Agreement”) for the purchase and sale of all of Seller’s right, title and
interest in and to the Property; and

WHEREAS, the Parties desire to amend the Agreement as specifically provided
hereinafter.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1. Recitals. The Parties acknowledge and agree that the foregoing recitals are
true and correct and incorporated herein by reference.

2. Defined Terms. Except as specified to the contrary in this Amendment, all
defined terms in this Amendment have the same meaning set forth in the
Agreement.

3. Items Agreed Upon During Due Diligence Period. Seller and Buyer hereby
acknowledge that they have agreed on all of the Development Issues as defined in
Section 5.3.1 of the Agreement prior to the expiration of the Development Issues
Due Date.

4. Due Diligence Period. Seller and Buyer hereby agree to extend the Due
Diligence Period through 5:00 p.m. Central Time on Thursday, June 2, 2011. For
the avoidance of doubt, the definition of “Due Diligence Period” set forth in
Article 1 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“‘Due Diligence Period’ shall mean the period commencing on the Effective Date
and expiring at 5:00 p.m. Central Time on Thursday, June 2, 2011.”



--------------------------------------------------------------------------------

5. Easements. Section 4.5 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“4.5 Easements. Seller may, prior to or at the HC III Closing, (i) execute and
deliver to Oncor Electric Delivery Company, LLC, an Underground Electric Line
Easement Agreement in the form of Exhibit M attached hereto and incorporated by
this reference (the “Oncor Electric Line Easement”), (ii) execute and deliver to
the City of Fort Worth, a Permanent Water Line Easement in the form of Exhibit N
attached hereto and incorporated by this reference (the “City of Fort Worth
Water Line Easement”), and (iii) execute and deliver to Independence Water,
L.P., an Underground Water Line Easement Agreement in the form of Exhibit O
attached hereto and incorporated by this reference (the “Independence Water Line
Easement”). At the HC IV Closing, Seller’s affiliate, ADL Development, L.P.
(“ADL”) and Buyer shall execute, acknowledge and deliver to each other a
Reciprocal Access Easement Agreement in the form of Exhibit P attached hereto
and incorporated by this reference (the “HC IV Reciprocal Access Easement”). The
Oncor Electric Line Easement, the City of Fort Worth Water Line Easement, the
Independence Water Line Easement and the HC IV Reciprocal Access Easement shall
all be deemed Permitted Exceptions hereunder.”

6. Property Management Agreement and Leasing Agreement. Section 4.6 of the
Agreement is hereby deleted in its entirety and replaced with the following:

“4.6 Property Management Agreement and Leasing Agreement. Following each of the
Closings, Seller’s Affiliate, Hillwood Alliance Services, LLC (“HAS”), will
jointly manage and lease the Real Property with Buyer or an Affiliate of Buyer
pursuant to two separate On-Site Property Management Agreements (one for the HC
III Real Property and one for the HC IV Real Property) in the form of Exhibit Q
attached hereto and incorporated by this reference (each a “Property Management
Agreement”) and two separate Exclusive Leasing Agreements (one for the HC III
Real property and one for the HC IV Real Property) in the form of Exhibit R
attached hereto and incorporated by this reference (each a “Leasing Agreement”).
Such agreements shall be deemed Permitted Exceptions hereunder.”

7. Daimler Expansion Option. Section 4.7 of the Agreement is hereby deleted in
its entirety and replaced with the following:

“4.7 Daimler Expansion Option. Seller and Buyer agree and acknowledge that
Seller has amended that certain Standard Building Lease Agreement dated
January 8, 2008 (the “Daimler Lease”) by and between HC IV and DCFS USA LLC, a
Delaware limited liability company (“Daimler”) to terminate Daimler’s expansion
option originally set forth in Section 19.30 thereof (the “Daimler Lease
Amendment”), and that Seller has delivered a copy of the Daimler Lease Amendment
to Buyer. The Daimler Lease, as amended by the Daimler Lease Amendment, shall be
deemed a Permitted Exception hereunder.”

 

2



--------------------------------------------------------------------------------

8. Items to be agreed upon During the Due Diligence Period. Section 5.3 of the
Agreement is hereby deleted in its entirety and replaced with the following:

“5.3 Items to be agreed upon During the Due Diligence Period. Seller and Buyer
hereby acknowledge that they have agreed on the form of all documents described
in Sections 4.5 and 4.6 above.”

9. HC III Reserved Easements. Section 7.3(f) of the Agreement is hereby deleted
in its entirety.

10. HC IV Reserved Easements. Section 8.3(f) of the Agreement is hereby deleted
in its entirety and replaced with the following:

“(f) HC IV Reciprocal Access Easement. The HC IV Reciprocal Access Easement,
executed and acknowledged by ADL.”

11. Buyer’s Counterpart HC IV Reciprocal Access Easement. Section 8.4 of the
Agreement is hereby amended by inserting the following as a new Section 8.4(i):

“(i) HC IV Reciprocal Access Easement. The HC IV Reciprocal Access Easement,
executed and acknowledged by Buyer.”

12. Exhibits. The Agreement is hereby amended by (i) inserting the form of Oncor
Electric Line Easement attached as Exhibit M to this Amendment as a new Exhibit
M to the Agreement, (ii) inserting the form of City of Fort Worth Water Line
Easement attached as Exhibit N to this Amendment as a new Exhibit N to the
Agreement, (iii) inserting the form of Independence Water Line Easement attached
as Exhibit O to this Amendment as a new Exhibit O to the Agreement,
(iv) inserting the form of HC IV Reciprocal Access Easement attached as Exhibit
P to this Amendment as a new Exhibit P to the Agreement, (v) inserting the form
of Property Management Agreement attached as Exhibit Q to this Amendment as a
new Exhibit Q to the Agreement, and (vi) inserting the form of Leasing Agreement
attached as Exhibit R to this Amendment as a new Exhibit R to the Agreement.

13. 1031 Exchange. Buyer and Seller agree that either party may elect to
effectuate a tax deferred exchange in accordance with the Internal Revenue
Service code, Section 1031. Both Buyer and Seller agree to cooperate with the
other in effectuating said tax deferred exchange; provided, however, that the
cooperating party shall incur no additional expense, obligation or liability in
connection therewith and there will be no delay in either Closing.

14. Conflicts. In the event of any conflict or inconsistency between the
provisions of this Amendment and the provisions of the Agreement, the provisions
of this Amendment shall govern and control.

15. Ratification. As modified by this Amendment, the Agreement is hereby
ratified and confirmed and remains in full force and effect.

 

3



--------------------------------------------------------------------------------

16. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

17. Execution of Amendment. Signatures to this Amendment transmitted by telecopy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Amendment with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Amendment, it being expressly agreed that each Party to
this Amendment shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other Party to this Amendment.

 

 

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Amendment to be duly
executed to be effective as of the date first set forth above.

HC III:

HERITAGE COMMONS III, LTD.,

a Texas limited partnership

By:  

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

    By:  

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

      By:  

/s/ T. J. Harris

      Name:  

     T. J. Harris

      Title:  

     Sr. VP

HC IV:

HERITAGE COMMONS IV, LTD.,

a Texas limited partnership

By:  

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

    By:  

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

      By:  

/s/ T. J. Harris

      Name:  

    T. J. Harris

      Title:  

    Sr. VP

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

BUYER:

MACQUARIE CNL INCOME, LP,

a Delaware limited partnership

By:  

Macquarie CNL Income GP, LLC,

a Delaware limited liability company

its General Partner

    By:  

Macquarie CNL Global Income Trust,

Inc., a Maryland corporation

its Managing Member

      By:  

  /s/ Robert A. Bourne

      Name:  

           Robert A. Bourne

      Title:  

   Chief Executive Officer

 



--------------------------------------------------------------------------------

EXHIBIT M TO AMENDMENT

FORM OF ONCOR ELECTRIC LINE EASEMENT

[Omitted as not necessary to an understanding of the agreement]

EXHIBIT N TO AMENDMENT

FORM OF CITY OF FORT WORTH WATER LINE EASEMENT

[Omitted as not necessary to an understanding of the agreement]

EXHIBIT O TO AMENDMENT

FORM OF INDEPENDENCE WATER LINE EASEMENT

[Omitted as not necessary to an understanding of the agreement]

EXHIBIT P TO AMENDMENT

FORM OF HC IV RECIPROCAL ACCESS EASEMENT

[Omitted as not necessary to an understanding of the agreement]

EXHIBIT Q TO AMENDMENT

FORM OF PROPERTY MANAGEMENT AGREEMENT

[Omitted as not necessary to an understanding of the agreement]

EXHIBIT R TO AMENDMENT

FORM OF LEASING AGREEMENT

EXCLUSIVE LEASING AGREEMENT

[Omitted as not necessary to an understanding of the agreement]

 



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective as of this 2nd day of June, 2011, by and between HERITAGE COMMONS III,
LTD., a Texas limited partnership (“HC III”) and HERITAGE COMMONS IV, LTD., a
Texas limited partnership (“HC IV”) (HC III and HC IV being collectively
referred to in this Amendment as the “Seller”), and MACQUARIE CNL INCOME, LP, a
Delaware limited partnership (“Buyer”) (each of Seller and Buyer are at times
hereinafter referred to individually as a “Party” and together as the
“Parties”).

R E C I T A L S

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated April 25, 2011, as amended by that certain First Amendment to Purchase and
Sale Agreement effectively dated May 10, 2011, that certain Second Amendment to
Purchase and Sale Agreement effectively dated May 18, 2011 and that certain
Third Amendment to Purchase and Sale Agreement effectively dated May 23, 2011
(collectively, the “Agreement”) for the purchase and sale of all of Seller’s
right, title and interest in and to the Property; and

WHEREAS, the Parties desire to amend the Agreement as specifically provided
hereinafter.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1. Recitals. The Parties acknowledge and agree that the foregoing recitals are
true and correct and incorporated herein by reference.

2. Defined Terms. Except as specified to the contrary in this Amendment, all
defined terms in this Amendment have the same meaning set forth in the
Agreement.

3. Due Diligence Period. Seller and Buyer hereby agree to extend the Due
Diligence Period through 5:00 p.m. Central Time on Monday, June 6, 2011. For the
avoidance of doubt, the definition of “Due Diligence Period” set forth in
Article 1 of the Agreement is hereby deleted in its entirety and replaced with
the following:

“‘Due Diligence Period’ shall mean the period commencing on the Effective Date
and expiring at 5:00 p.m. Central Time on Monday, June 6, 2011.”

4. HC III Closing Date. Seller and buyer hereby agree that the HC III Closing
Date shall occur on July 5, 2011. For the avoidance of doubt, the definition of
“HC III Closing Date” set forth in Article 1 of the Agreement is hereby deleted
in its entirety and replaced with the following:

“‘HC III Closing Date’ shall mean July 5, 2011.”

 



--------------------------------------------------------------------------------

5. HC IV Closing Date. Seller and buyer hereby agree that the HC IV Closing Date
shall occur on September 30, 2011, unless extended by Buyer pursuant to the
terms of the Agreement. For the avoidance of doubt, the definition of “HC IV
Closing Date” set forth in Article 1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

“‘HC IV Closing Date’ shall mean the date that is one hundred sixteen (116) days
after the expiration of the Due Diligence Period, subject to extension as
expressly provided in this Agreement.”

6. Conflicts. In the event of any conflict or inconsistency between the
provisions of this Amendment and the provisions of the Agreement, the provisions
of this Amendment shall govern and control.

7. Ratification. As modified by this Amendment, the Agreement is hereby ratified
and confirmed and remains in full force and effect.

8. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

9. Execution of Amendment. Signatures to this Amendment transmitted by telecopy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Amendment with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Amendment, it being expressly agreed that each Party to
this Amendment shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other Party to this Amendment.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Amendment to be duly
executed to be effective as of the date first set forth above.

 

HC III:

HERITAGE COMMONS III, LTD.,

a Texas limited partnership

By:

 

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

 

By:

 

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

   

By:

 

 /s/ T. J. Harris

   

Name:

 

    T. J. Harris

   

Title:

 

    Sr. VP

HC IV:

HERITAGE COMMONS IV, LTD.,

a Texas limited partnership

By:

 

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

 

By:

 

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

   

By:

 

 /s/ T. J. Harris

   

Name:

 

    T. J. Harris

   

Title:

 

    Sr. VP

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

BUYER:

MACQUARIE CNL INCOME, LP ,

a Delaware limited partnership

By: 

 

Macquarie CNL Income GP, LLC,

a Delaware limited liability company

its General Partner

 

By: 

 

Macquarie CNL Global Income Trust,

Inc., a Maryland corporation

its Managing Member

   

By:

 

 /s/ Robert A. Bourne

   

Name:

 

        Robert A. Bourne

   

Title:

 

  Chief Executive Officer

 

 

4



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
effective as of this 6th day of June, 2011, by and between HERITAGE COMMONS III,
LTD., a Texas limited partnership (“HC III”) and HERITAGE COMMONS IV, LTD., a
Texas limited partnership (“HC IV”) (HC III and HC IV being collectively
referred to in this Amendment as the “Seller”), and MACQUARIE CNL INCOME, LP, a
Delaware limited partnership (“Buyer”) (each of Seller and Buyer are at times
hereinafter referred to individually as a “Party” and together as the
“Parties”).

R E C I T A L S

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated April 25, 2011, as amended by that certain First Amendment to Purchase and
Sale Agreement effectively dated May 10, 2011, that certain Second Amendment to
Purchase and Sale Agreement effectively dated May 18, 2011, that certain Third
Amendment to Purchase and Sale Agreement effectively dated May 23, 2011 and that
certain Fourth Amendment to Purchase and Sale Agreement effectively dated
June 2, 2011 (collectively, the “Agreement”) for the purchase and sale of all of
Seller’s right, title and interest in and to the Property; and

WHEREAS, the Parties desire to amend the Agreement as specifically provided
hereinafter.

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

1. Recitals. The Parties acknowledge and agree that the foregoing recitals are
true and correct and incorporated herein by reference.

2. Defined Terms. Except as specified to the contrary in this Amendment, all
defined terms in this Amendment have the same meaning set forth in the
Agreement.

3. Revision to Form of Deed. The last sentence of Section 12 of the Use
Restrictions attached as Exhibit C to the form of Deed attached as Exhibit E to
the Agreement is hereby deleted.

4. License Agreement. The Agreement is hereby amended by deleting Exhibit L to
the Agreement in its entirety and replacing it with the form of License
Agreement attached as Exhibit L to this Amendment.

5. Property Management Agreement and Leasing Agreement. The form of Property
Management Agreement attached as Exhibit Q to the Agreement is hereby deleted in
its entirety and replaced with the form of Property Management Agreement
attached as Exhibit Q to this Amendment. The form of Leasing Agreement attached
as Exhibit R to the Agreement is hereby deleted in its entirety and replaced
with the form of Leasing Agreement attached as Exhibit R to this Amendment.

 



--------------------------------------------------------------------------------

6. Daimler Lease Amendment Regarding Parking. Prior to the date that is five
(5) days prior to the HC IV Closing Date, Seller shall use commercially
reasonable efforts to obtain a fully executed amendment to that certain Standard
Building Lease Agreement dated January 8, 2008 by and between HC IV and Daimler
(the “Daimler Lease”) substantially in the form of Exhibit S attached hereto and
incorporated by this reference (the “Daimler Lease Amendment Regarding
Parking”). In the event that Seller fails to obtain the signed Daimler Lease
Amendment Regarding Parking prior to the date that is five (5) days prior to the
HC IV Closing Date, then, on or before the HC IV Closing Date, Buyer may, as its
sole and exclusive remedy, elect in writing to either (i) terminate this
Agreement, in which event the Deposit shall be paid to Buyer and, thereafter,
the parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement, or
(ii) waive such requirement and proceed with the HC IV Closing. Failure of Buyer
to terminate this Agreement in writing on or before the HC IV Closing Date shall
be deemed an election by Buyer to waive such requirement.

7. Exhibits. The Agreement is hereby amended by inserting the form of Daimler
Lease Amendment Regarding Parking attached as Exhibit S to this Amendment as a
new Exhibit S to the Agreement.

8. Conflicts. In the event of any conflict or inconsistency between the
provisions of this Amendment and the provisions of the Agreement, the provisions
of this Amendment shall govern and control.

8. Ratification. As modified by this Amendment, the Agreement is hereby ratified
and confirmed and remains in full force and effect.

9. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

10. Execution of Amendment. Signatures to this Amendment transmitted by telecopy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Amendment with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Amendment, it being expressly agreed that each Party to
this Amendment shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other Party to this Amendment.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Amendment to be duly
executed to be effective as of the date first set forth above.

HC III:

HERITAGE COMMONS III, LTD.,

a Texas limited partnership

By:

 

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

 

By:

 

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

   

By:

 

 /s/ Michael K. Berry

   

Name:

 

      Michael K. Berry

   

Title:

 

  Executive Vice President

HC IV:

HERITAGE COMMONS IV, LTD.,

a Texas limited partnership

By:

 

Hillwood Alliance Management, L.P.,

a Texas limited partnership,

its general partner

 

By:

 

Hillwood Alliance GP, LLC,

a Texas limited liability company

its general partner

   

By:

 

 /s/ Michael K. Berry

   

Name:

 

      Michael K. Berry

   

Title:

 

  Executive Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------

BUYER:

MACQUARIE CNL INCOME, LP,

a Delaware limited partnership

By:  

Macquarie CNL Income GP, LLC,

a Delaware limited liability company

its General Partner

 

By:

 

Macquarie CNL Global Income Trust, Inc.,

a Maryland corporation

its Managing Member

    By:  

 /s/ Robert A. Bourne

    Name:  

        Robert A. Bourne

    Title:  

  Chief Executive Officer

 



--------------------------------------------------------------------------------

EXHIBIT L TO AMENDMENT

FORM OF LICENSE AGREEMENT

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT Q TO AMENDMENT

FORM OF PROPERTY MANAGEMENT AGREEMENT

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT R TO AMENDMENT

FORM OF LEASING AGREEMENT

[Omitted as not necessary for an understanding of the agreement]

EXHIBIT S TO AMENDMENT

FORM OF DAIMLER LEASE AMENDMENT REGARDING PARKING

[Omitted as not necessary for an understanding of the agreement]

 